Exhibit 10.1

 

$41,250,000

Senior Secured Super Priority

Debtor-In-Possession Credit Agreement

dated as of December 18, 2019

among

Approach Resources Inc.,

as Borrower,

the Guarantors Party Hereto,

JPMorgan Chase Bank, N.A.,

as Administrative Agent and Issuing Bank,

and

The Lenders Party Hereto

 

 

JPMorgan Securities LLC

Sole Lead Arranger and Sole Bookrunner

 

 

 

 

 

--------------------------------------------------------------------------------

 

Table Of Contents

Page

Article I
DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01

Terms Defined Above1

 

Section 1.02

Certain Defined Terms1

 

Section 1.03

Types of Loans and Borrowings26

 

Section 1.04

Terms Generally; Rules of Construction26

 

Section 1.05

Accounting Terms and Determinations; GAAP26

 

Section 1.06

Divisions27

 

Article II
THE CREDITS

Section 2.01

Commitments27

 

Section 2.02

Loans and Borrowings27

 

Section 2.03

Requests for Borrowings28

 

Section 2.04

Interest Elections29

 

Section 2.05

Funding of Lenders31

 

Section 2.06

Scheduled Termination of Commitments31

 

Section 2.07

Letters of Credit31

 

Article III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01

Repayment of Loans37

 

Section 3.02

Interest37

 

Section 3.03

Alternate Rate of Interest38

 

Section 3.04

Prepayments39

 

Section 3.05

Fees41

 

Article IV
Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs42

 

Section 4.02

Presumption of Payment by the Borrower43

 

Section 4.03

Certain Deductions by the Administrative Agent43

 

Section 4.04

Disposition of Proceeds43

 

Article V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01

Increased Costs44

 

Section 5.02

Break Funding Payments45

 

Section 5.03

Taxes45

 

 

PAGE i

--------------------------------------------------------------------------------

Page

Section 5.04

Mitigation Obligations; Replacement of Lenders49

 

Section 5.05

Illegality50

 

Article VI
CONDITIONS PRECEDENT

Section 6.01

Effective Date50

 

Section 6.02

Each Credit Event53

 

Article VII
REPRESENTATIONS AND WARRANTIES

Section 7.01

Organization; Powers54

 

Section 7.02

Authority; Enforceability54

 

Section 7.03

Approvals; No Conflicts54

 

Section 7.04

Financial Condition; No Material Adverse Change55

 

Section 7.05

Litigation55

 

Section 7.06

Environmental Matters56

 

Section 7.07

Compliance with the Laws and Agreements; No Defaults57

 

Section 7.08

Investment Company Act57

 

Section 7.09

Taxes57

 

Section 7.10

ERISA57

 

Section 7.11

Disclosure; No Material Misstatements58

 

Section 7.12

Insurance59

 

Section 7.13

Restriction on Liens59

 

Section 7.14

Subsidiaries59

 

Section 7.15

Entity Information59

 

Section 7.16

Properties; Titles, Etc59

 

Section 7.17

Maintenance of Properties60

 

Section 7.18

Swap Agreements61

 

Section 7.19

Use of Loans and Letters of Credit61

 

Section 7.20

Anti-Corruption Laws and Sanctions61

 

Section 7.21

EEA Financial Institutions62

 

Section 7.22

Security Interests62

 

Section 7.23

Reorganization Matters62

 

Article VIII
AFFIRMATIVE COVENANTS

Section 8.01

Financial Statements; Other Information63

 

Section 8.02

Notices of Material Events66

 

Section 8.03

Existence; Conduct of Business67

 

Section 8.04

Payment of Obligations67

 

Section 8.05

Performance of Obligations under Loan Documents67

 

Section 8.06

Operation and Maintenance of Properties; Subordination of Affiliated Operators’
Liens67

 

Section 8.07

Insurance68

 

ii

 

--------------------------------------------------------------------------------

Page

Section 8.08

Books and Records; Inspection Rights68

 

Section 8.09

Compliance with Laws69

 

Section 8.10

Environmental Matters69

 

Section 8.11

Further Assurances70

 

Section 8.12

Reserve Reports70

 

Section 8.13

Title Information71

 

Section 8.14

ERISA Compliance71

 

Section 8.15

Marketing Activities71

 

Section 8.16

Commodity Exchange Act Keepwell Provisions72

 

Section 8.17

Deposit Accounts72

 

Section 8.18

Case Milestones72

 

Section 8.19

Cash Management74

 

Article IX
NEGATIVE COVENANTS

Section 9.01

DIP Budget74

 

Section 9.02

Debt74

 

Section 9.03

Liens75

 

Section 9.04

Dividends and Distributions and Payments in Respect of Debt76

 

Section 9.05

Investments, Loans and Advances76

 

Section 9.06

Nature of Business77

 

Section 9.07

Proceeds of Loans77

 

Section 9.08

ERISA77

 

Section 9.09

Mergers, etc78

 

Section 9.10

Sale of Properties and Termination of Swap Agreements78

 

Section 9.11

Transactions with Affiliates78

 

Section 9.12

Subsidiaries78

 

Section 9.13

Negative Pledge Agreements; Dividend and Other Restrictions79

 

Section 9.14

Gas Imbalances, Take-or-Pay or Other Prepayments79

 

Section 9.15

Swap Agreements79

 

Section 9.16

Reserved79

 

Section 9.17

Amendments to Organizational Documents79

 

Section 9.18

Fiscal Year79

 

Section 9.19

Chapter 11 Claims79

 

Section 9.20

Other Financings80

 

Section 9.21

Superpriority Claims80

 

Article X
EVENTS OF DEFAULT; REMEDIES

Section 10.01

Events of Default80

 

Section 10.02

Remedies83

 

iii

 

--------------------------------------------------------------------------------

Page

Article XI
THE AGENTS

Section 11.01

Appointment; Powers84

 

Section 11.02

Duties and Obligations of Administrative Agent85

 

Section 11.03

Action by Administrative Agent85

 

Section 11.04

Reliance by Administrative Agent86

 

Section 11.05

Subagents86

 

Section 11.06

Resignation or Removal of Administrative Agent86

 

Section 11.07

Agents as Lenders87

 

Section 11.08

No Reliance87

 

Section 11.09

Administrative Agent May File Proofs of Claim88

 

Section 11.10

Authority of Administrative Agent to Release Collateral, Liens and Guarantors;
Assignment of Swap Agreements88

 

Section 11.11

The Arranger; Agents89

 

Article XII
MISCELLANEOUS

Section 12.01

Notices89

 

Section 12.02

Waivers; Amendments90

 

Section 12.03

Expenses, Indemnity; Damage Waiver92

 

Section 12.04

Successors and Assigns94

 

Section 12.05

Survival; Revival; Reinstatement98

 

Section 12.06

Counterparts; Integration; Effectiveness98

 

Section 12.07

Severability99

 

Section 12.08

Right of Setoff99

 

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS99

 

Section 12.10

Headings101

 

Section 12.11

Confidentiality101

 

Section 12.12

Interest Rate Limitation101

 

Section 12.13

EXCULPATION PROVISIONS102

 

Section 12.14

Reserved102

 

Section 12.15

No Third Party Beneficiaries103

 

Section 12.16

USA Patriot Act Notice103

 

Section 12.17

No Advisory or Fiduciary Responsibility103

 

Section 12.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions103

 

Section 12.19

Credit Bidding104

 

Section 12.20

Incorporation of DIP Order by Reference105

 

Article XIII
COLLATERAL

Section 13.01

Grant of Security Interest105

 

Section 13.02

Assignment of As-Extracted Collateral107

 

Section 13.03

Perfection of Security Interest108

 

iv

 

--------------------------------------------------------------------------------

Page

Section 13.04

Right to Cure109

 

Section 13.05

The Administrative Agent’s and Lenders’ Rights, Duties, and Liabilities109

 

Section 13.06

Rights in Respect of Investment Property109

 

Section 13.07

Remedies110

 

Article XIV
GUARANTY

Section 14.01

Guaranty; Limitation of Liability113

 

Section 14.02

Guaranty Absolute113

 

Section 14.03

Waivers and Acknowledgments114

 

Section 14.04

Subrogation115

 

Section 14.05

Continuing Guaranty; Assignments116

 

Section 14.06

Release116

 

 

 

 

 

 

v

 

--------------------------------------------------------------------------------

 

Annexes, Exhibits and Schedules

Annex I

List of Commitments

Annex II

Existing Letters of Credit

Exhibit A

Form of Note

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Assignment and Assumption

Exhibit F

DIP Budget

Exhibit G-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

Exhibit G-2

Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

Exhibit G-3

Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

Exhibit G-4

Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Schedule 7.05

Litigation

Schedule 7.06

Environmental Matters

Schedule 7.14

Subsidiaries

Schedule 7.18

Swap Agreements

Schedule 9.05

Existing Investments

 

 

PAGE

--------------------------------------------------------------------------------

 

This Senior Secured Super Priority Debtor-in-Possession Credit Agreement dated
as of December 18, 2019, is among: Approach Resources Inc., a corporation duly
formed and existing under the laws of the State of Delaware (the “Borrower”);
each of the Guarantors party hereto; each of the Issuing Banks and Lenders from
time to time party hereto; and JPMorgan Chase Bank, N.A. (in its individual
capacity, “JPMorgan”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

R E C I T A L S

A.

On November 18, 2019 (the “Petition Date”), the Borrower and its Subsidiaries
each commenced a voluntary case (the “Chapter 11 Cases”) under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”), and the Chapter 11
Cases are being jointly administered in the United States Bankruptcy Court for
the Southern District of Texas (the “Bankruptcy Court”).

B.

From and after the Petition Date, the Borrower and the Guarantors continue to
operate their business and manage their property as debtors and debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

C.

The Borrower seeks to obtain post-petition debtor-in-possession credit financing
(the “DIP Facility”) consisting of (i) new money revolving credit in an
aggregate amount not to exceed $16,500,000 and (ii) a roll-up in the amount of
$24,750,000 upon entry of the DIP Order (defined below), in accordance with the
terms and conditions set forth in the Loan Documents (defined below).

D.

All of the claims and the liens granted under the DIP Order and the Loan
Documents in respect of the DIP Facility shall be subject to the Carve-Out.

E.

In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

Article I
DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01Terms Defined Above

.  As used in this Agreement, each term defined above has the meaning indicated
above.  

Section 1.02Certain Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Plan” means a Chapter 11 Plan in form and substance satisfactory to
the Administrative Agent and the Prepetition Administrative Agent that (i)
provides for the

 

--------------------------------------------------------------------------------

 

 

termination of the unused commitments under the Facility and the Payment in Full
of the Indebtedness (and, as applicable, cash collateralization of any issued
and undrawn Letters of Credit) upon the effective date of such plan,
(ii) provides that the effective date of such plan shall occur by a date that is
within the applicable Case Milestones, and (iii) contains customary releases and
other exculpatory provisions for the benefit of the Administrative Agent, the
Lenders, the Prepetition Administrative Agent and the Prepetition Lenders.

“Account Control Agreement” means any control agreement which grants the
Administrative Agent “control” as defined in the Uniform Commercial Code in
effect in the applicable jurisdiction over the applicable Deposit Account,
securities account or commodities account and executed by the institutions
maintaining a Deposit Account, securities account or commodities account (as
applicable) in the name of the Borrower and each Domestic Subsidiary, in each
case, as required by Section 8.17, in form and substance reasonably acceptable
to the Administrative Agent.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the LIBO Rate for such
Interest Period multiplied by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent and any sub-agent of the
Administrative Agent appointed by the Administrative Agent hereunder in
accordance with the terms hereof; and “Agent” shall mean any of them
individually as the context requires.

“Aggregate Commitments” at any time shall equal the sum of the Commitments.

“Agreement” means this Senior Secured Super Priority Debtor-in-Possession Credit
Agreement, as the same may from time to time be amended, modified, supplemented
or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one-month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth herein.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such

 



 

2

 

--------------------------------------------------------------------------------

 

 

change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 3.03 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, enacted or promulgated by
any Governmental Authority having jurisdiction over the Borrower or its
Subsidiaries.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment as such percentage
is set forth on Annex I; provided that in the case of Section 2.07(k) when a
Defaulting Lender shall exist, “Applicable Percentage” as used in such Section
2.07(k) shall mean the percentage of the Aggregate Commitments (disregarding any
Defaulting Lender’s Commitments) represented by such Lender’s Commitment.  

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means (a) DeGolyer and MacNaughton, (b)
Netherland, Sewell & Associates, Inc., (c) Ryder Scott Company Petroleum
Consultants, L.P., and (d) any other independent petroleum engineers selected by
the Borrower and reasonably acceptable to the Administrative Agent.

“Arranger” means JPMorgan Securities LLC, in its capacities as the sole lead
arranger and sole bookrunner hereunder.

“As-Extracted Collateral” has the meaning assigned to such term in the Uniform
Commercial Code presently in effect in the jurisdiction in which the relevant
Collateral is situated or which otherwise is applicable to the creation or
perfection of the Liens described herein or the rights and remedies of the
Administrative Agent under Article XIII of this Agreement.

“Asset Sale” means any sale, transfer, assignment, conveyance or other
disposition by any Credit Party of any of its Property to any Person that is not
a Credit Party, but excluding sales and other dispositions of Property permitted
pursuant to Section ‎9.10.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 



 

3

 

--------------------------------------------------------------------------------

 

 

“Avoidance Actions” has the meaning set forth in the DIP Order.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Products” means any of the following bank services:  (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower, any Subsidiary or any Guarantor.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Bid Deadline” has the meaning given thereto in Section 8.18.

“Bid Procedures” has the meaning given thereto in Section 8.18.

“Bid Procedures and Sale Motion” has the meaning given thereto in Section 8.18.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base Properties” means the proved Oil and Gas Properties and related
Midstream Assets of the Credit Parties evaluated in the most recently delivered
Reserve Report or Prepetition Reserve Report, as applicable.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Budgeted Expenses” means expenses permitted to be paid by the Credit Parties in
accordance with the DIP Budget, subject to the Permitted Variances.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Dallas, Texas are authorized or
required by law to remain

 



 

4

 

--------------------------------------------------------------------------------

 

 

closed; and if such day relates to a Borrowing or continuation of, a payment or
prepayment of principal of or interest on, or a conversion of or into, or the
Interest Period for, a Eurodollar Loan or a notice by the Borrower with respect
to any such Borrowing or continuation, payment, prepayment, conversion or
Interest Period, any day which is also a day on which banks are open for
dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP as in effect on the date
hereof, recorded as capital leases on the balance sheet of the Person liable
(whether contingent or otherwise) for the payment of rent thereunder.

“Carve-Out” shall have the meaning set forth in the DIP Order.

“Case Milestones” has the meaning given thereto in Section 8.18.

“Cash Collateral Order” means an order in form and substance approved by the
Administrative Agent regarding the Credit Parties’ use of cash collateral and
related matters, as such order may be amended, supplemented or modified with the
prior approval of the Administrative Agent.

“Cash Management Order” means an order in form and substance approved by the
Administrative Agent regarding the Credit Parties’ cash management system, bank
accounts, cash collections and disbursements, intercompany transactions, bank
fees, business forms, corporate cards and related matters, as such order may be
amended, supplemented or modified with the prior approval of the Administrative
Agent.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, for the purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, guidelines or
directives in connection therewith or promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision or the United States or
foreign

 



 

5

 

--------------------------------------------------------------------------------

 

 

regulatory authorities, in each case, pursuant to Basel III, are deemed to have
gone into effect and to have been adopted after the date of this Agreement.

“Chapter 11 Plan” means a plan of reorganization or liquidation filed in any of
the Chapter 11 Cases under Section 1121 of the Bankruptcy Code.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” has the meaning given thereto in Section 13.01.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make DIP Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The amount representing each Lender’s Commitment shall at any
time be the amount set forth opposite such Lender’s name on Annex I under each
column to the extent in effect at such time, as the same may be reduced,
terminated, or otherwise modified from time to time pursuant to the terms
hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Confirmation Order” has the meaning given thereto in Section 8.18.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Parties” means, collectively, the Borrower and each Guarantor, and
“Credit Party” means any one of the foregoing.

“Debt” means, for any Person, the sum of the following (without duplication):

(a) 

all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments;

 



 

6

 

--------------------------------------------------------------------------------

 

 

(b) 

all obligations of such Person (whether contingent or otherwise) in respect of
issued letters of credit, surety or other bonds and similar instruments;

(c) 

all accounts payable and all accrued expenses or liabilities owing to trade
creditors, other than liabilities of such Person to trade creditors from time to
time incurred in the ordinary course of business which are not greater than 120
days past the date of invoice or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(d)

all obligations of such Person with respect to Disqualified Capital Stock;

(e)

all obligations of such Person to pay the deferred purchase price of Property or
services;

(f)

all obligations under Capital Leases;

(g)

all obligations under Synthetic Leases;

(h)

all Debt (as defined in the other clauses of this definition) of others secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Debt is assumed by such Person;

(i)

all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss;

(j)

all obligations or undertakings of such Person to maintain or cause to be
maintained the financial position or covenants of others and, to the extent
entered into as a means of providing credit support for the obligations of
others and not primarily to enable such Person to acquire any such Property, all
obligations or undertakings of such Person to purchase the Debt or Property of
others;

(k)

any Debt of a partnership for which such Person is liable either by agreement,
by operation of law or by a Governmental Requirement but only to the extent of
such liability; and

(l)

the undischarged balance of any production payment created by such Person or for
the creation of which such Person directly or indirectly received payment.

The Debt of any Person shall include all obligations of such Person of the
character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 



 

7

 

--------------------------------------------------------------------------------

 

 

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its DIP Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder; (b) has notified the Borrower or any Credit Party in
writing, or has made a public statement, to the effect that it does not intend
or expect to comply with any of its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit; (c) has
failed, within three (3) Business Days after request by the Administrative Agent
or a Credit Party, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective DIP Loans and participations in then outstanding
Letters of Credit under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent; or (d) has (or whose bank holding company has) (i) been
placed into receivership, conservatorship or bankruptcy; provided that a Lender
shall not become a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or Person controlling such
Lender or the exercise of control over a Lender or Person controlling such
Lender by a Governmental Authority or an instrumentality thereof or (ii) become
the subject of a Bail-In Action.

“Deposit Account” means any operating, administrative, cash management,
collection activity, demand, time, savings, passbook or other deposit account
maintained with a bank or other financial institution.

“DIP Budget” means a 13-week cash flow budget detailing the Credit Parties’
anticipated cash receipts and expenditures (including professional fees and
expenses), as amended, supplemented, or replaced from time to time in accordance
with this Agreement, which budget (and any amendments thereto or replacements
thereof) shall be in form and substance reasonably acceptable to the
Administrative Agent as to reasonable and necessary ordinary course of business
items and as to other items including a wind down budget on terms acceptable to
the Agent and shall be incorporated into the DIP Order and shall be consistent
with the budgets previously delivered pursuant to the Cash Collateral Order.

“DIP Cash Collateral” means cash collateral, as such term is defined in Section
363(a) of the Bankruptcy Code and as defined in the DIP Order, arising from or
relating to Collateral granted to the Administrative Agent for the benefit of
the Lenders.

“DIP Loans” means the loans made by the Lenders from time to time pursuant to
Section 2.01(a).

“DIP Order” means an order of the Bankruptcy Court in the Chapter 11 Cases
authorizing and approving, among other things, (a) the Facility and the
extensions of credit thereunder, including the incurrence by the Credit Parties
of secured indebtedness in accordance with this Agreement, (b) the form of this
Agreement and the other Loan Documents, (c) the granting of Liens and claims by
the Credit Parties in favor of the Administrative Agent and Lenders, (d) the
Roll-Up, (e) the payment by the Credit Parties of the fees contemplated by this
Agreement, (f) the

 



 

8

 

--------------------------------------------------------------------------------

 

 

provision of adequate protection to the Prepetition Lenders in a manner
satisfactory to the Majority Lenders and the Prepetition Majority Lenders, (g)
the other obligations of the Credit Parties under this Agreement and the other
Loan Documents, and (h) such other matters as are usual and customary for orders
of this kind, which order shall be in form and substance satisfactory to the
Administrative Agent in all respects, which order shall not have been vacated,
reversed, modified or stayed, and as the same may be amended, supplemented or
modified from time to time after entry thereof in accordance with the terms
hereof but only with the written consent of the Administrative Agent.

“Disclosure Statement” has the meaning given thereto in Section 8.18.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
6.01 are satisfied (or waived in accordance with Section 12.02).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all

 



 

9

 

--------------------------------------------------------------------------------

 

 

jurisdictions in which the Borrower or any Subsidiary is conducting, or at any
time has conducted, business, or where any Property of the Borrower or any
Subsidiary is located, including, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary is treated as a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA,
other than a Reportable Event as to which the provisions of thirty (30) days’
notice to the PBGC is expressly waived under applicable regulations, (b) the
withdrawal of the Borrower, a Subsidiary or any ERISA Affiliate from a Plan
during a plan year in which it was a “substantial employer” as defined in
section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC,
(e) receipt of a notice of withdrawal liability pursuant to Section 4202 of
ERISA or (f) any other event or condition which constitutes grounds under
section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

 



 

10

 

--------------------------------------------------------------------------------

 

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies (other than Liens imposed pursuant to Section 401(a)(29) or
412(n) of the Code or by ERISA) that arose prior to the Petition Date and which
were, as of the Petition Date, not delinquent or which were being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (b) Liens arising by operation of law in
connection with workers’ compensation, unemployment insurance or other social
security, old age pension or public liability obligations which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
(c) landlords’, operators’, vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, suppliers’, workers’, materialmen’s, construction or other like
Liens, in each case, arising in the ordinary course of business or incident to
the exploration, development, operation and maintenance of Oil and Gas
Properties each of which is in respect of obligations that are not delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP; provided that
any such Lien referred to in this clause does not materially impair the use of
the Property covered by such Lien for the purposes for which such Property is
held by the Borrower or any Subsidiary or materially impair the value of such
Property subject thereto; (d) Liens which arise in the ordinary course of
business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (e) subject to the Cash Management
Order, banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrower or any Subsidiary for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, rights of way, facilities and equipment, that do not
secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by the Borrower or any Subsidiary or materially impair the value of such
Property subject thereto; (g) to the extent in accordance with the DIP Budget,
Liens on cash or securities pledged to secure performance of tenders, surety and
appeal bonds, government contracts, performance and return of money bonds, bids,
trade contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; and
(h) to the extent arising prior to the Petition Date, judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; provided, further that (i) Liens described in clauses
(a) through (e) shall remain “Excepted Liens” only for so long as no action to
enforce such Lien has been commenced and no intention to subordinate the first
priority Lien granted in favor of the Administrative Agent and the Lenders is to
be hereby implied or expressed by the permitted existence of such Excepted Liens
and (ii) the term “Excepted Liens” shall not include any Lien securing Debt for
borrowed money other than the Indebtedness.

“Excluded Collateral” has the meaning given thereto in Section 13.01.

“Excluded Deposit Account” means any Deposit Account (i) which is used for the
sole purpose of making payroll and withholding tax payments related thereto and
other employee wage and benefit payments and accrued and unpaid employee
compensation (including salaries, wages, benefits and expense reimbursements) or
(ii)  which is used as an escrow account or as a fiduciary or trust account and
solely contains deposits made for the benefit of another Person, (other than the
Borrower or any Subsidiary), and which such deposits are held in such Deposit
Account on behalf of, and for the benefit of, such other Person.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) Taxes imposed on (or measured by) its net income
(however documented) franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Administrative Agent, Lender, Issuing Bank or
other recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) imposed as a result of a present or former connection between such
Administrative Agent, Lender, Issuing Bank or other recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Administrative Agent, Lender, Issuing Bank or other recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), (b) in the case of a Lender, any United
States federal withholding tax that is imposed on amounts payable to such Lender
pursuant to any law that was in effect on the date on which such Lender becomes
a party to this Agreement, (other than pursuant to an assignment request by
Borrower under Section 5.04), or designates a new lending office, except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03, (c) Taxes
attributable to such recipient’s failure to comply with Section 5.03(f), and (d)
any United States federal withholding taxes imposed by FATCA.

“Existing Letters of Credit” means the letters of credit listed on Annex II
hereto.

“Exigent Circumstance” means the existence of any of the following events or
conditions, in each case as determined by the Administrative Agent: (i) any
material portion of the Collateral

 



 

11

 

--------------------------------------------------------------------------------

 

 

threatens to decline speedily in value; (ii) the Administrative Agent believes
that fraud, concealment, material misrepresentation, theft or the withholding or
fraudulent removal of the Collateral or proceeds of a material portion of the
Collateral has occurred; (iii) a Person (other than a Secured Party in their
capacity as such) repossesses or forecloses upon any material portion of the
Collateral; or (iv) any other event or circumstance occurs or exists that
materially and imminently threatens the value or liquidation prospects of any
material portion of the Collateral, the enforceability or priority of the Liens
securing the Indebtedness or the collectability thereof.

“Extraordinary Receipts” means the cash proceeds received by any Credit Party
not in the ordinary course of business (and not consisting of proceeds from the
sale of inventory sold in the ordinary course of business), including, without
limitation, (a) proceeds under any insurance policy on account of damage or
destruction of any assets or property of such Credit Party, (b) indemnity
payments, (d) foreign, United States, state or local tax refunds, (c) pension
plan reversions and (d) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action.

“Facility” means the credit facility described in Section 2.01(a).

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means, collectively, that certain letter agreement regarding fees
dated as of the date hereof among the Administrative Agent and the Borrower, and
any other letter agreement regarding fees entered into from time to time between
or among the Administrative Agent and the Borrower.

“Financial Officer” means, for any Person, the chief financial officer,
principal financial officer, principal accounting officer, treasurer or
controller of such Person.  Unless otherwise specified, all references herein to
a Financial Officer means a Financial Officer of the Borrower.

“First Day Orders” has the meaning given thereto in Section 6.01(m).

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified

 



 

12

 

--------------------------------------------------------------------------------

 

 

from time to time, and (d) the Flood Insurance Reform Act of 2004 and any
regulations promulgated thereunder.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, of any Governmental Authority.

“Guaranteed Obligations” has the meaning given thereto in Section 14.01.

“Guarantors” means:

(a)Approach Oil & Gas Inc., a Delaware corporation,

(b)Approach Resources I, LP, a Texas limited partnership,

(c)Approach Services, LLC, a Delaware limited liability company,

(d)Approach Midstream Holdings LLC, a Delaware limited liability company,

(e)Approach Operating, LLC, a Delaware limited liability company and

(f)Approach Delaware, LLC, a Delaware limited liability company.

“Guaranty” has the meaning given thereto in Section 14.01.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of

 



 

13

 

--------------------------------------------------------------------------------

 

 

similar meaning or import found in any applicable Environmental Law;
(b) Hydrocarbons, petroleum products, petroleum substances, natural gas, oil,
oil and gas waste, crude oil, and any components, fractions, or derivatives
thereof; and (c) radioactive materials, explosives, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon, infectious or medical
wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Title Deficiencies” means, with respect to the Borrowing Base
Properties, defects or clouds on title, discrepancies in reported net revenue
and working interest ownership percentages and other Liens, defects,
discrepancies and similar matters which do not, individually or in the
aggregate, affect such Borrowing Base Properties with a value (as determined by
the Administrative Agent in good faith) greater than five percent (5%) of the
value (as determined by the Administrative Agent in good faith) of all such
Borrowing Base Properties.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Indebtedness” means any and all amounts owing or to be owing by the Borrower,
any Subsidiary or any Guarantor (whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising):  (a) to any Agent, the Issuing Bank or any
Lender under any Loan Document, including all interest on any of the Loans;
(b) any Bank Products Provider in respect of Bank Products; and (c) all
renewals, extensions and/or rearrangements of any of the above.

“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Borrower or any Guarantor under any
Loan Document other than Excluded Taxes.

“Industry Competitor” means any Person (other than Borrower, any Guarantor or
any of their Affiliates or Subsidiaries) that, directly or indirectly, is
actively engaged as one of its principal businesses in lease acquisitions,
exploration and production operations or development of oil and gas properties
(including the drilling and completion of producing wells).

 



 

14

 

--------------------------------------------------------------------------------

 

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter; provided
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the next succeeding calendar month.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available) that exceeds the Impacted Interest Period, in each case, at such
time.

“Investment” means, for any Person:  (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale); (b) the making of any deposit with,
or advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory or supplies sold by such
Person in the ordinary course of business and in amounts included in the DIP
Budget (including Permitted Variances)); (c) the purchase or acquisition (in one
or a series of transactions) of Property (other than Equity Interests) of
another Person that constitutes a business unit; or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

“Investment Property” has the meaning assigned to such term in the UCC.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.07(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of

 



 

15

 

--------------------------------------------------------------------------------

 

 

the Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Commitment” at any time means $500,000.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than, in
each case, any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letters of Credit.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided further that if any Interpolated Rate shall be less
than 2.00%, such rate shall be deemed to be 2.00% for purposes of this
Agreement.  Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate shall be less than 2.00%, such rate shall be deemed to be 2.00%
for the purposes of this Agreement.

 



 

16

 

--------------------------------------------------------------------------------

 

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Borrower and its
Subsidiaries shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Fee Letter, and the Security Instruments.

“Loans” means the DIP Loans and the Roll-Up Loans.

“Majority Lenders” means, (a) if there are less than three Lenders at such time,
all Lenders, and (b) if there are three or more Lenders at such time, (i) at any
time while no Loans or LC Exposure is outstanding, Lenders having greater than
fifty percent (50%) of the Aggregate Commitments; and (ii) at any time while any
Loans or LC Exposure is outstanding, Lenders holding greater than fifty percent
(50%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that the
Commitments and the principal amount of the Loans and participation interests in
Letters of Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Majority Lenders.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on, (a) the business, operations, Property, or financial
condition of the Credit Parties, taken as a whole, other than any change, event,
effect, or occurrence, arising individually or in the aggregate, solely from (i)
events leading up to the commencement of the Chapter 11 Cases, (ii) events that
would reasonably be expected to result from the filing or commencement of the
Chapter 11 Cases or the announcement of the filing of the Chapter 11 Cases, or
(iii) the commencement of the Chapter 11 Cases, (c) the ability of the Credit
Parties to perform their obligations under the Loan Documents, taken as a whole,
(d) the validity or enforceability of any Loan Document or (e) the rights and
remedies of the Administrative Agent, the Issuing Bank and the Lenders under the
Loan Documents.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$500,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the Swap Termination Value of such Swap
Agreement.

 



 

17

 

--------------------------------------------------------------------------------

 

 

“Maturity Date” means June 18, 2020.

“Midstream Activities” means the ownership, operation, maintenance, expansion,
construction, commissioning and decommissioning of, and acquisition of, natural
gas, oil, condensate, and water conditioning, treating, processing, and, as
applicable, compression facilities, gathering systems and pipelines, marketing
of capacity on such gathering systems and pipelines, buying and selling natural
gas, oil, condensate, and water in connection therewith, the provision of
compression services in connection therewith, and all other acts or activities
incidental or related to any of the foregoing.

“Midstream Assets” means Property of the type used in the operation of Midstream
Activities.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any real Property owned by the Borrower or any
Guarantor, including all Oil and Gas Properties that constitute real Property.

“Net Proceeds” means the aggregate cash proceeds received by a Credit Party in
respect of any sale, lease, conveyance, disposition or other transfer of
Property (including any cash subsequently received upon the sale or other
disposition or collection of any noncash consideration received in any sale) or
any incurrence of Debt, net of (a) the direct costs relating to such sale of
Property or incurrence of Debt (including legal, accounting and investment
banking fees, and sales commissions paid to unaffiliated third parties), (b)
taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and (c)
Debt (other than the Indebtedness) which is secured by a Lien upon any of the
assets being sold and which must be repaid as a result of such sale, in each
case, to the extent included in the DIP Budget.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby

 



 

18

 

--------------------------------------------------------------------------------

 

 

(including without limitation all units created under orders, regulations and
rules of any Governmental Authority) which may affect all or any portion of the
Hydrocarbon Interests; (d) all operating agreements, contracts and other
agreements, including production sharing contracts and agreements, which relate
to any of the Hydrocarbon Interests or the production, sale, purchase, exchange
or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; (a) all Hydrocarbons in and under and which may be produced and saved
or attributable to the Hydrocarbon Interests, including all oil in tanks, and
all rents, issues, profits, proceeds, products, revenues and other incomes from
or attributable to the Hydrocarbon Interests; (b) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (c) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.  Unless otherwise
expressly provided herein, all references in this Agreement to “Oil and Gas
Properties” refer to Oil and Gas Properties owned by the Borrower and its
Subsidiaries, as the context requires. For the avoidance of doubt, “Oil and Gas
Properties” shall include the Midstream Assets.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or the Issuing Bank, Taxes imposed as a result of a present or former
connection between such Administrative Agent, Lender or Issuing Bank and the
jurisdiction imposing such Tax (other than connections arising from such
Administrative Agent, Lender or Issuing Bank having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, excise, property or other similar Taxes, charges
or levies arising from any payment made hereunder or from the execution,
delivery, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement and any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.04).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the Federal Reserve Bank of New York as set forth on its public
website from time to time) and published on the next succeeding Business Day by
the Federal Reserve Bank of New York as an overnight bank funding rate (from and
after

 



 

19

 

--------------------------------------------------------------------------------

 

 

such date as the Federal Reserve Bank of New York shall commence to publish such
composite rate).

“Paid in Full” or “Payment in Full” means the Indebtedness hereunder has been
indefeasibly paid in full in cash (other than (i) contingent indemnification
obligations for which no claim has been asserted and (ii) any Letters of Credit
outstanding that (A) have been cash collateralized pursuant to Section 2.07(j)
or (B) have had other arrangements made with respect to them that are
satisfactory to the Issuing Bank) and the Commitments have been terminated.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Variances” has the meaning given thereto in Section 9.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (as defined in section 3(2) of
ERISA) subject to Title IV of ERISA which (a) is currently or hereafter
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding
the date hereof, sponsored, maintained or contributed to by the Borrower or a
Subsidiary or an ERISA Affiliate.

“Pledged Collateral” has the meaning given thereto in Section 13.06.

“Prepetition Administrative Agent” has the meaning set forth in the definition
of “Prepetition Secured Debt”.

“Prepetition Credit Agreement” has the meaning set forth in the definition of
“Prepetition Secured Debt”.

“Prepetition Debt” means the Debt of the Credit Parties outstanding immediately
prior to the Petition Date.

“Prepetition Lenders” has the meaning set forth in the definition of
“Prepetition Secured Debt”.

“Prepetition Loan Documents” has the meaning assigned to the term “Loan
Documents” in the Prepetition Credit Agreement.

“Prepetition Majority Lenders” has the meaning assigned to the term “Majority
Lenders” in the Prepetition Credit Agreement.

 



 

20

 

--------------------------------------------------------------------------------

 

 

“Prepetition Reserve Report” has the meaning assigned to the term “Reserve
Report” in the Prepetition Credit Agreement.

“Prepetition Secured Debt” means the Debt of the Credit Parties outstanding
immediately prior to the Petition Date pursuant to that certain Amended and
Restated Credit Agreement, dated as of May 7, 2014 (as amended or otherwise
modified from time to time, the “Prepetition Credit Agreement”), among the
Borrower, JPMorgan Chase Bank, N.A., as administrative agent (the “Prepetition
Administrative Agent”), the lenders from time to time party thereto (the
“Prepetition Lenders”), and the other agents and parties from time to time party
thereto.

“Prepetition Secured Loans” means the “Loans” (as defined in the Prepetition
Credit Agreement) made by the Prepetition Lenders to the Borrower pursuant to
the Prepetition Credit Agreement that are outstanding as of any date of
determination.  

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.  Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

“Professional Fees” shall have the meaning set forth in the DIP Order.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Redemption” means, with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 



 

21

 

--------------------------------------------------------------------------------

 

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Reorganization Plan” means a chapter 11 plan of reorganization of any Credit
Party in the Chapter 11 Cases.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in Section
8.12(a) the oil and gas reserves attributable to the proved Oil and Gas
Properties of the Credit Parties, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with SEC reporting requirements at the time and
reflecting Swap Agreements in place with respect to such production.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer, any Executive Vice President, or any Vice
President of such Person.  Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interest in the
Borrower or any of its Subsidiaries.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s DIP Loans and its LC
Exposure at such time.

“Roll-Up” has the meaning given thereto in Section 2.01.

“Roll-Up Loans” has the meaning given thereto in Section 2.01.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sale Approval Order” has the meaning given thereto in Section 8.18.

“Sale Transaction” has the meaning given thereto in Section 8.18.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Cuba,
Iran, North Korea, Sudan, Syria and Venezuela).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person or Persons

 



 

22

 

--------------------------------------------------------------------------------

 

 

described in the foregoing subsections (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered the Office of Foreign Assets Control of the United States
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Section 363 Sale” means a sale of all or substantially all of the assets and
business of the Credit Parties conducted pursuant to Section 363 of the
Bankruptcy Code.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Bank and the Bank Products Providers, and “Secured Party” means any
of them individually.

“Security Instruments” means this Agreement, the DIP Order, any Account Control
Agreement, and any and all other agreements or instruments now or hereafter
executed and delivered by the Borrower or any other Credit Party as security for
the payment or performance of the Indebtedness, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subject Leases” means (i) each oil and gas lease subject to the University
Approach Consolidated Drilling and Development Unit Agreement, among Approach
Oil & Gas Inc., Approach Resources I, LP, Approach Operating, LLC, the State of
Texas and the Board for Lease of University Lands, dated July 1, 2013, (ii) the
Oil and Gas Lease Agreement among William Carl Pfluger, Addision Lee Pfluger,
William Lee Strauss, Anne Strauss Calaway, Jane Strauss Northern, and their
respective successors and assigns, and Approach Oil & Gas Inc., dated January
21, 2011, (iii) the Paid Up Oil and Gas Lease between the Paul S. Reynolds Trust
and Approach Oil & Gas Inc., dated March 25, 2011 (iv) the Term Assignment and
Agreement between Nordstrand Engineering, Inc., Crump Family Partnership, Ltd.
And Approach Oil & Gas Inc.,

 



 

23

 

--------------------------------------------------------------------------------

 

 

dated June 26, 2018 and (v) the Term Assignment and Agreement between Epic
Permian Resources LLC and Approach Oil & Gas Inc., dated May 8, 2018.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Superpriority Claim” means a claim against a Credit Party in any of the Chapter
11 Cases that is a superpriority administrative expense claim, subject to the
Carve-Out, having priority over any or all administrative expenses and other
claims of the kind specified in, or otherwise arising or ordered under, any
sections of the Bankruptcy Code (including, without limitation, sections 105,
326, 328, 330, 331, 503(b), 507(a), 507(b), 546, 726, 1113 and/or 1114 thereof),
whether or not such claim or expenses may become secured by a judgment Lien or
other non-consensual Lien, levy or attachment.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act); provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or its Subsidiaries shall be
a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements

 



 

24

 

--------------------------------------------------------------------------------

 

 

of the Person liable (whether contingently or otherwise) for the payment of rent
thereunder and which were properly treated as indebtedness for borrowed money
for purposes of United States federal income taxes, if the lessee in respect
thereof is obligated to either purchase for an amount in excess of, or pay upon
early termination an amount in excess of, 80% of the residual value of the
Property subject to such operating lease upon expiration or early termination of
such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” means the earliest of (a) the Maturity Date, (b) the entry of
an order approving a Section 363 Sale, (c) the effective date of any Acceptable
Plan or any other Chapter 11 Plan, (d) the entry of an order for the conversion
of any of the Credit Parties’ bankruptcy cases to a case under Chapter 7 of the
Bankruptcy Code, (e) the entry of an order for the dismissal of any of the
Chapter 11 Cases and (f) at the election of the Administrative Agent, the date
on which any Event of Default is continuing.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of DIP Loans, the use of the proceeds
thereof (including, without limitation, the Roll-Up), the issuance of Letters of
Credit hereunder, and the grant of Liens by the Borrower on the Collateral
pursuant to the Security Instruments and (b) each Guarantor, the execution,
delivery and performance by such Guarantor of each Loan Document to which it is
a party, the guaranteeing of the Indebtedness by such Guarantor and such
Guarantor’s grant of Liens on the Collateral, in each case, pursuant to the
Security Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(f).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

“Withholding Agent” means any Credit Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



 

25

 

--------------------------------------------------------------------------------

 

 

Section 1.03Types of Loans and Borrowings

.  For purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

Section 1.04Terms Generally; Rules of Construction

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” as used in this
Agreement shall be deemed to be followed by the phrase “without
limitation”.  The word “will” as used in this Agreement shall be construed to
have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import as used in this Agreement, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” as used in this Agreement means “from and including” and the word
“to” means “to and including”, (f) any reference herein to Articles, Sections,
Annexes, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement and (g) for
purposes of determining compliance with any provision of this Agreement which
requires a determination of whether a certain action or transaction is included
in the DIP Budget, permitted under the DIP Budget, or any other analogous
phrase, the projections set forth in the DIP Budget as in effect at the time of
the applicable action or transaction shall be used to determine compliance.  No
provision of this Agreement or any other Loan Document shall be interpreted or
construed against any Person solely because such Person or its legal
representative drafted such provision.

Section 1.05Accounting Terms and Determinations; GAAP

.  Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a
consistent basis except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods; and provided further that if at any time any change in GAAP or
interpretation thereof by the independent auditors of the Credit Parties would
require that operating leases entered into in the ordinary course of business be
treated in a manner similar to capital leases under GAAP, all financial

 



 

26

 

--------------------------------------------------------------------------------

 

 

covenants, requirements and terms in this Agreement shall continue to be
calculated or construed as if such change in GAAP had not occurred and no
operating lease shall be treated as a Capital Lease for any purpose hereunder.  

Section 1.06Divisions

.  For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

Article II
THE CREDITS

Section 2.01Commitments

.  

(a)Revolving Commitments.  Subject to the terms and conditions of this
Agreement, each Lender hereby agrees, severally and not jointly, to make
revolving loans from time to time, but not more frequently than once per week
(unless otherwise agreed to in advance in writing by the Majority Lenders), to
the Borrower in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
total Revolving Credit Exposures exceeding the total Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow the DIP Loans.  

(b)Roll-Up Loans.  On the terms and conditions set forth herein, subject to and
on the date of the entry of the DIP Order, Prepetition Secured Loans held by
Prepetition Lenders which are also Lenders or Affiliates of Lenders hereunder
shall be automatically substituted and exchanged for (and repaid by) loans
hereunder (the “Roll-Up Loans”), in an aggregate principal amount equal to $1.50
of Prepetition Secured Loans of such Lender (or its Affiliate) for each $1.00 of
Commitments hereunder on the Effective Date by such Lender (or its Affiliate)
(and such Roll-Up Loans shall be deemed funded on the Effective Date and shall
constitute and shall be deemed to be Loans hereunder) (the foregoing
substitution and exchange of Prepetition Secured Loans into Roll-Up Loans shall
be defined herein, generally, as the “Roll-Up”).

(c)For the avoidance of doubt, solely with respect to the applicable
calculations in determining the Lenders constituting “Majority Lenders”
hereunder,  the DIP Loans and the Roll-Up Loans shall constitute a single class
of Loans.  Further, for the avoidance of doubt only, the terms Aggregate
Commitments and Commitment shall not include the Roll-Up Loans.

Section 2.02Loans and Borrowings

.  

(a)Borrowings; Several Obligations.  Each DIP Loan shall be made as part of a
Borrowing consisting of DIP Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any DIP Loan
required to be made

 



 

27

 

--------------------------------------------------------------------------------

 

 

by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments are several and no Lender shall be responsible for any
other Lender’s failure to make DIP Loans as required.

(b)Types of Loans.  Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)Minimum Amounts; Limitation on Number of Borrowings.  At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$500,000.  At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.07(e).  Borrowings of more than one Type may be outstanding at the
same time, provided that there shall not at any time be more than a total of
eight (8) Eurodollar Borrowings outstanding.  Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

(d)Notes.  If requested by a Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement or (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, payable to such Lender in a
principal amount equal to its Commitment as in effect on such date, and
otherwise duly completed.  In the event that any Lender’s Commitment increases
or decreases for any reason (whether pursuant to Section 12.04(b) or otherwise),
the Borrower shall deliver or cause to be delivered, to the extent such Lender
is then holding a Note, on the effective date of such increase or decrease, a
new Note payable to such Lender in a principal amount equal to its Commitment
after giving effect to such increase or decrease, and otherwise duly completed,
and each Lender shall return to the Borrower the Note so replaced.  The date,
amount, Type, interest rate and, if applicable, Interest Period of each Loan
made by each Lender, and all payments made on account of the principal thereof,
shall be recorded by such Lender on its books for its Note.  Failure to make any
such recordation shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.  

Section 2.03Requests for Borrowings

.  To request a Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00
noon, New

 



 

28

 

--------------------------------------------------------------------------------

 

 

York City time, on the date of the proposed Borrowing; provided that no such
notice shall be required for any deemed request of an ABR Borrowing to finance
the reimbursement of an LC Disbursement as provided in Section 2.07(e).  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile or, subject to Section 12.01(b), e-mail
to the Administrative Agent of a written Borrowing Request in substantially the
form of Exhibit B and signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v)the amount of the current total Revolving Credit Exposures (without regard to
the requested Borrowing) and the pro forma total Revolving Credit Exposures
(giving effect to the requested Borrowing);

(vi)that the proposed use of the proceeds thereof is for Budgeted Expenses in
compliance with the DIP Budget; and

(vii)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  The Administrative
Agent may condition the disbursement of DIP Loans on receipt of such
documentation as it shall reasonably require to evidence that the proceeds of
such DIP Loans shall be used in accordance with the DIP Budget both as to amount
of such DIP Loans and as to the timing of such DIP Loans.  Each Borrowing
Request shall constitute a representation by the Credit Parties that the amount
of the requested Borrowing shall not cause the total Revolving Credit Exposures
to exceed the total Commitments.  

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s DIP Loan to be made as part of the
requested Borrowing.

 



 

29

 

--------------------------------------------------------------------------------

 

 

Section 2.04Interest Elections

.  

(a)Conversion and Continuance.  Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.04.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b)Interest Election Requests.  To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile or, subject to Section 12.01(b), e-mail
to the Administrative Agent of a written Interest Election Request in
substantially the form of Exhibit C and signed by the Borrower.

(c)Information in Interest Election Requests.  Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Notice to Lenders by the Administrative Agent.  Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 



 

30

 

--------------------------------------------------------------------------------

 

 

(e)Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election.  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period, the Borrower
shall be deemed to have elected to continue such Borrowing as a Eurodollar
Borrowing with an Interest Period of one month’s duration.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing:  (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing (and any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

Section 2.05Funding of Lenders

.

(a)Funding of Borrowings.  Each Lender shall make each DIP Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the
Lenders.  The Administrative Agent will make such DIP Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent and designated
by the Borrower in the applicable Borrowing Request; provided that ABR Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.07(e) shall be remitted by the Administrative Agent to the Issuing
Bank.  Nothing herein shall be deemed to obligate any Lender to obtain the funds
for its DIP Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its DIP Loan in any particular place or manner.

(b)Presumption of Funding by the Lenders.  Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s DIP Loan included in such Borrowing.  Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 



 

31

 

--------------------------------------------------------------------------------

 

 

Section 2.06Scheduled Termination of Commitments

.  Unless previously terminated, the Commitments shall terminate on the
Termination Date.

Section 2.07Letters of Credit

.

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit to the Texas
Railroad Commission, as beneficiary, for the Borrower’s own account or for the
account of any of its Subsidiaries, to the extent required by the Texas Railroad
Commission, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  The
Existing Letters of Credit shall be deemed to have been issued hereunder as of
the Effective Date.  To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not less than five (5)
Business Days in advance of the requested date of issuance, amendment, renewal
or extension) a notice:

(i)requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii)specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii)specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.07(c));

(iv)specifying the amount of such Letter of Credit;

(v)specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi)the current total Revolving Credit Exposures (without regard to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit) and the pro forma total Revolving Credit
Exposures (giving effect to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit).

Each notice shall constitute a representation and warranty by the Borrower that
after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (x) the LC Exposure

 



 

32

 

--------------------------------------------------------------------------------

 

 

shall not exceed the LC Commitment and (y) the total Revolving Credit Exposures
shall not exceed the total Commitments.  No letter of credit issued by the
Issuing Bank (if the Issuing Bank is not the Administrative Agent) shall be
deemed to be a “Letter of Credit” issued under this Agreement unless the Issuing
Bank has requested and received written confirmation from the Administrative
Agent that the representations by the Borrower contained in the foregoing
clauses (x) and (y) are true and correct.

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application or any Letter of Credit Agreement and the terms of this
Agreement, the terms of this Agreement shall control.  

(c)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on a date that is no later than 16 months after the date of issuance
of such Letter of Credit and may provide for the renewal thereof for additional
periods up to 16 months; provided that no such renewal period shall extend
beyond October 17, 2021.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in Section 2.07(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.07(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, unless the
Borrower has notified the Administrative Agent that it intends to reimburse all
or part of such LC Disbursement

 



 

33

 

--------------------------------------------------------------------------------

 

 

without using DIP Loan proceeds or has submitted a Borrowing Request with
respect thereto, the Borrower shall, subject to the conditions to Borrowing set
forth herein, be deemed to have requested, and the Borrower does hereby request
under such circumstances, that such payment be financed with an ABR Borrowing in
an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.05 with respect to DIP Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
2.07(e), the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this Section
2.07(e) to reimburse the Issuing Bank, then to such Lenders and the Issuing Bank
as their interests may appear.  Any payment made by a Lender pursuant to this
Section 2.07(e) to reimburse the Issuing Bank for any LC Disbursement (other
than the funding of ABR Loans as contemplated above) shall not constitute a DIP
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.07(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.07(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other

 



 

34

 

--------------------------------------------------------------------------------

 

 

documents presented under a Letter of Credit comply with the terms thereof, nor
shall the provisions of Section 12.03 be construed to provide indemnity to the
Issuing Bank with respect to any such failure or the consequences thereof.  The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction), the Issuing Bank shall be deemed to have
exercised all requisite care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.  

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.07(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans.  Interest accrued pursuant to this Section 2.07(h) shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Lender pursuant to Section 2.07(e) to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i)Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 



 

35

 

--------------------------------------------------------------------------------

 

 

(j)Cash Collateralization.  If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent
(acting at the direction of the Issuing Bank) demanding the deposit of cash
collateral pursuant to this Section 2.07(j), (ii) the Borrower is required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c) or (iii) the
Termination Date shall have occurred, then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, (i) in the case
of an Event of Default or the Termination Date, 105% of the LC Exposure (or such
lesser amount as may be agreed to by the Issuing Bank), (ii) in the case of the
LC Exposure exceeding the LC Commitment, 105% of the amount of such excess, and
(iii) in the case of a payment required by Section 3.04(c), 105% of the amount
of such excess as provided in Section 3.04(c), as of such date plus any accrued
and unpaid interest thereon.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank and the Lenders, an exclusive first
priority and continuing perfected security interest in and Lien on such account
and all cash, checks, drafts, certificates and instruments, if any, from time to
time deposited or held in such account, all deposits or wire transfers made
thereto, any and all investments purchased with funds deposited in such account,
all interest, dividends, cash, instruments, financial assets and other Property
from time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor.  The Borrower’s obligation to deposit amounts
pursuant to this Section 2.07(j) shall be absolute and unconditional, without
regard to whether any beneficiary of any such Letter of Credit has attempted to
draw down all or a portion of such amount under the terms of a Letter of Credit,
and, to the fullest extent permitted by applicable law, shall not be subject to
any defense or be affected by a right of set-off, counterclaim or recoupment
which the Borrower or any of its Subsidiaries may now or hereafter have against
any such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or
any other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s and the
Guarantor’s obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower and the Guarantors under this Agreement or the other Loan
Documents.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

 



 

36

 

--------------------------------------------------------------------------------

 

 

(k)Defaulting Lenders.  Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, and any LC Exposure exists
at the time a Lender becomes a Defaulting Lender, then:

(i)all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 6.02 are
satisfied at such time;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.07(j) for so
long as such LC Exposure is outstanding;

(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 2.07(k), the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 3.05(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.07(k), then the fees payable to the Lenders pursuant to Section
3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v)if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.07(k), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) under Section 3.05(a) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated.

Notwithstanding any provision of this Agreement to the contrary, so long as any
Lender is a Defaulting Lender, the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.07(j), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.07(k)(i) (and any Defaulting Lender shall not
participate therein).

 



 

37

 

--------------------------------------------------------------------------------

 

 

(l)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

Article III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01Repayment of Loans

.  The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Termination Date.

Section 3.02Interest

.  

(a)ABR Loans.  The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus 5.00% per annum, but in no event to exceed the
Highest Lawful Rate.

(b)Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus 6.00% per annum, but in no event to exceed the Highest Lawful
Rate.

(c)Post-Default Rate.  Notwithstanding the foregoing, if any Event of Default
has occurred and is continuing, all Loans outstanding shall automatically bear
interest, after as well as before judgment, at a rate per annum equal to two
percent (2%) plus the rate applicable to ABR Loans, but in no event to exceed
the Highest Lawful Rate.

(d)Interest Payment Dates.  Accrued interest on each Loan shall be payable in
arrears on the last Business Day of each calendar month and on the Termination
Date; provided that interest accrued pursuant to Section 3.02(c) shall be
payable on demand.  In the event of any repayment or prepayment of any Loan
(other than an optional prepayment of an ABR Loan prior to the Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, and in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e)Interest Rate Computations.  All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

 



 

38

 

--------------------------------------------------------------------------------

 

 

Section 3.03Alternate Rate of Interest

.  (a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or

(ii)the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (B) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

(b)Notwithstanding anything to the contrary set forth in the foregoing clause
(a), if at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable.  Notwithstanding anything to the contrary in
Section 12.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Majority Lenders  stating that such Majority Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 3.03(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 



 

39

 

--------------------------------------------------------------------------------

 

 

Section 3.04Prepayments

.

(a)Optional Prepayments.  The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b)Notice and Terms of Optional Prepayment.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, on the Business Day of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.

(c)Mandatory Prepayments.

(i)If the total Revolving Credit Exposures exceed the total Commitments, then
the Borrower shall (A) prepay the Borrowings on the date of such termination or
reduction in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings in respect of DIP Loans as
a result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to 105% of such excess to be held as cash collateral as
provided in Section 2.07(j).

(ii)Promptly following the incurrence of any Debt by any Credit Party (other
than Debt permitted under Section 9.02), the Borrower shall prepay the Loans in
an aggregate amount equal to the lesser of (A) one hundred percent (100%) of the
Net Proceeds received in respect of such Debt and (B) the then outstanding
principal balance of the Loans.  Nothing in this paragraph is intended to permit
any Credit Party to incur Debt other than as permitted under Section 9.02, and
any such incurrence of Debt shall be a violation of Section 9.02 and a breach of
this Agreement, unless consented to by the Majority Lenders in accordance with
the terms hereof.

(iii)Promptly following the receipt of any Extraordinary Receipt by any Credit
Party in excess of $250,000, the Borrower shall prepay the Loans in an aggregate
amount equal to the lesser of (A) one hundred percent (100%) of the Net Proceeds
of such Extraordinary Receipt and (B) the then outstanding principal balance of
the Loans.

(iv)Promptly following the receipt of Net Proceeds by any Credit Party from any
Asset Sale in excess of $250,000, the Borrower shall prepay the Loans in an
aggregate

 



 

40

 

--------------------------------------------------------------------------------

 

 

amount equal to the lesser of (A) one hundred percent (100%) of the Net Proceeds
received in respect of such Asset Sale and (B) the then outstanding principal
balance of the Loans.  Nothing in this paragraph is intended to permit any
Credit Party to consummate any Asset Sale other than as permitted under Section
9.10, and any such Asset Sale shall be a violation of Section 9.10 and a breach
of this Agreement, unless consented to by the Majority Lenders in accordance
with the terms hereof.

(v)Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(vi)Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings.  Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d)No Premium or Penalty.  Prepayments permitted or required under this Section
3.04 shall be without premium or penalty, except as required under Section 5.02.

(e)Notice of Prepayment.  The Borrower shall notify the Administrative Agent by
written notice of any mandatory prepayment under Section 3.04(c) not later than
11:00 a.m., New York City time, two Business Days before the date of such
prepayment.  Each such notice shall specify the prepayment date (which shall be
a Business Day), the principal amount of each Borrowing or portion thereof to be
prepaid and a reasonably detailed calculation of the amount of such
prepayment.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.

Section 3.05Fees

.

(a)Commitment Fees.  The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at a rate of
1.00% per annum on the average daily amount of the unused amount of the
Commitment of such Lender during the period from and including the Effective
Date to but excluding the Termination Date.  Accrued commitment fees shall be
payable in arrears on the last day of each calendar month and on the Termination
Date, commencing on the first such date to occur after the Effective Date.  All
commitment fees shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 



 

41

 

--------------------------------------------------------------------------------

 

 

(b)Letter of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate of 6.00% per
annum on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to the Issuing Bank a fronting fee, which
shall accrue at the rate of 0.25% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, provided that in no event shall
such fee be less than $500 during any quarter, and (iii) to the Issuing Bank,
for its own account, its standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the Termination Date and any such fees accruing after the
Termination Date shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10 days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)Facility Fee.  On the Effective Date, the Borrower shall pay to the
Administrative Agent, for the account of each of the Lenders, upfront fees in an
aggregate amount equal to 2.00% of the Commitment of each Lender.  

(d)Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent in the
Fee Letter.

(e)Defaulting Lender Fees.  Subject to Section 2.07(k), the Borrower shall not
be obligated to pay the Administrative Agent any Defaulting Lender's ratable
share of the fees described in Section 3.05(a) and (b) for the period commencing
on the day such Defaulting Lender becomes a Defaulting Lender and continuing for
so long as such Lender continues to be a Defaulting Lender.

Article IV
Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01Payments Generally; Pro Rata Treatment; Sharing of Set-offs

.

(a)Payments by the Borrower.  The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC

 



 

42

 

--------------------------------------------------------------------------------

 

 

Disbursements, or of amounts payable under Section 5.01, Section 5.02, Section
5.03 or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim.  Fees, once paid, shall be fully earned and shall not
be refundable under any circumstances, absent manifest error.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in Section
12.01, except payments to be made directly to the Issuing Bank as expressly
provided herein and except that payments pursuant to Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.

(b)Application of Insufficient Payments.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)Sharing of Payments by Lenders.  If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with

 



 

43

 

--------------------------------------------------------------------------------

 

 

respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.

Section 4.02Presumption of Payment by the Borrower

.  Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

Section 4.03Certain Deductions by the Administrative Agent

.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(a), Section 2.07(d), Section 2.07(e) or Section 4.02,
or otherwise hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.  If at any time prior to the acceleration or
maturity of the Loans, the Administrative Agent shall receive any payment in
respect of principal of a Loan or a reimbursement of an LC Disbursement while
one or more Defaulting Lenders shall be party to this Agreement, the
Administrative Agent shall apply such payment first to the Borrowing(s) for
which such Defaulting Lender(s) shall have failed to fund its pro rata share
until such time as such Borrowing(s) are paid in full or each Lender (including
each Defaulting Lender) is owed its Applicable Percentage of all Loans then
outstanding.  After acceleration or maturity of the Loans, all principal will be
paid ratably as provided in Section 10.02(c).

Section 4.04Disposition of Proceeds

.  Section 13.02 contains an assignment by the Borrower and/or the Guarantors
unto and in favor of the Administrative Agent for the benefit of the Secured
Parties of all of the Borrower’s or each Guarantor’s interest in and to
production and all proceeds attributable thereto which may be produced from or
allocated to the Mortgaged Property.  The Security Instruments further provide
in general for the application of such proceeds to the satisfaction of the
Indebtedness and other obligations described therein and secured
thereby.  Notwithstanding the assignment contained in such Security Instruments,
unless an Event of Default has occurred and is continuing, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.

 



 

44

 

--------------------------------------------------------------------------------

 

 

Article V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01Increased Costs

.

(a)Eurodollar Changes in Law.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except  any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii)subject any Lender to any Taxes (other than (A) Indemnified Taxes, or (B)
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time, upon receipt of a certificate described in the following
subsection (c), the Borrower will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered.

(c)Certificates.  A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or (b)
and reasonably detailed calculations therefor shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 



 

45

 

--------------------------------------------------------------------------------

 

 

(d)Effect of Failure or Delay in Requesting Compensation.  Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this Section
5.01 for any increased costs or reductions incurred more than 180 days prior to
the date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 5.02Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan into
an ABR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 5.04(b), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefor shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.

Section 5.03Taxes

.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes, except as required by applicable law; provided that if Withholding Agent
shall be required by applicable law to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03(a)), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have

 



 

46

 

--------------------------------------------------------------------------------

 

 

received had no such deductions been made, (ii) the applicable Withholding Agent
shall make such deductions and (iii) the applicable Withholding Agent shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b)Payment of Other Taxes by the Borrower.  The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c)Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes payable or paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate of the Administrative Agent, a Lender or
the Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error. Notwithstanding the foregoing, Borrower shall not be required to
compensate the Administrative Agent, any Lender or the Issuing Bank pursuant to
this Section 5.03(c) for any Indemnified Taxes to the extent that such
Indemnified Taxes (i) are attributable to the period beginning 180 days after
such Administrative Agent, Lender or Issuing Bank received written notice of the
imposition of the Indemnified Taxes if such Administrative Agent, Lender or
Issuing Bank has not made a written demand for compensation pursuant to this
Section 5.03(c) within 180 days after the receipt of such written notice, and
(ii) would not have been imposed if such Lender had designated a different
lending office pursuant to Section 5.04(a) or such Lender had been replaced
pursuant to Section 5.04(b).

(d)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 



 

47

 

--------------------------------------------------------------------------------

 

 

(e)Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(f)Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Withholding Agent, at the time or times prescribed
by law or reasonably requested by the Withholding Agent, such properly completed
and executed documentation prescribed by law or reasonably requested by the
Withholding Agent as will permit such payments to be made without withholding or
at a reduced rate of withholding.  In addition, any Lender shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Withholding Agent as will enable the Withholding Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.03(f)(ii)(A) and (ii)(B) and
Section 5.03(g) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a “United States person” as defined in Section 7701(a)(30) of the
Code,

(A)any Lender that is a “United States person” as defined in Section 7701(a)(3)
of the Code shall deliver to the Withholding Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Withholding Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), whichever of the following is
applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing

 



 

48

 

--------------------------------------------------------------------------------

 

 

an exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)executed originals of IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner; and

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Withholding Agent to determine the withholding or deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Withholding Agent in writing of its
legal inability to do so.

(g)FATCA.  If a payment made to a Lender under this Agreement would be subject
to United States federal withholding tax imposed by FATCA if such Lender fails
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation

 



 

49

 

--------------------------------------------------------------------------------

 

 

reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 5.03(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(h)Tax Refunds. If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
such Administrative Agent or such Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Administrative Agent or such Lender in
the event such Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 5.03(h), in no event will the applicable Administrative Agent or
Lender be required to pay any amount to the Borrower pursuant to this Section
5.03(h) the payment of which would place the applicable Administrative Agent or
Lender in a less favorable net-after Tax position than such Administrative Agent
or Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This Section 5.03 shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

Section 5.04Mitigation Obligations; Replacement of Lenders

.

(a)Designation of Different Lending Office.  If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.01 or Section 5.03, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iii) any Lender

 



 

50

 

--------------------------------------------------------------------------------

 

 

is a Defaulting Lender or (iv) any Lender has Affected Loans under Section 5.05,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, (A) require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.04(b)), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment) or (B) require such
Lender to be removed as a Lender under this Agreement and the other Loan
Documents with a corresponding reduction in the Aggregate Commitments equal to
the Commitment of such Lender; provided that (1) if a Lender is removed as a
Lender hereunder, the Borrower has paid such Lender all amounts due and owing
under this Agreement and the other Loan Documents, including all principal,
accrued interest, fees and breakage costs, (2) in the case of a required
assignment of interest, the Borrower shall have received the prior written
consent of the Administrative Agent and the Issuing Bank, which consent shall
not unreasonably be withheld, (3) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (4) in the case of any such assignment resulting from a claim
for compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 5.05Illegality

.  Notwithstanding any other provision of this Agreement, in the event that it
becomes unlawful for any Lender or its applicable lending office to honor its
obligation to make or maintain Eurodollar Loans either generally or having a
particular Interest Period hereunder, then (a) such Lender shall promptly notify
the Borrower and the Administrative Agent thereof and such Lender’s obligation
to make such Eurodollar Loans shall be suspended (the “Affected Loans”) until
such time as such Lender may again make and maintain such Eurodollar Loans and
(b) all Affected Loans which would otherwise be made by such Lender shall be
made instead as ABR Loans (and, if such Lender so requests by notice to the
Borrower and the Administrative Agent, all Affected Loans of such Lender then
outstanding shall be automatically converted into ABR Loans on the date
specified by such Lender in such notice) and, to the extent that Affected Loans
are so made as (or converted into) ABR Loans, all payments of principal which
would otherwise be applied to such Lender’s Affected Loans shall be applied
instead to its ABR Loans.

Article VI
CONDITIONS PRECEDENT

Section 6.01Effective Date

.  The obligations of the Lenders to make DIP Loans and of the Issuing Bank to
issue Letters of Credit (other than the Existing Letters of Credit) hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

 



 

51

 

--------------------------------------------------------------------------------

 

 

(a)The Administrative Agent, the Arranger and the Lenders shall have received
all commitment, arrangement, upfront, facility and agency fees and all other
fees and amounts due and payable by the Credit Parties on or prior to the
Effective Date, including reimbursement or payment of all reasonable and
documented (in summary form) fees and expenses required to be reimbursed or paid
by the Borrower hereunder (including the fees and expenses of Vinson & Elkins
L.L.P., counsel to the Administrative Agent, and Opportune LLP, financial
advisor to the Administrative Agent).

(b)The Prepetition Administrative Agent and the Prepetition Lenders shall have
received all reasonable and documented (in summary form) fees and expenses due
and payable by the Credit Parties on or prior to the Effective Date pursuant to
the Prepetition Loan Documents, including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower thereunder.

(c)The Administrative Agent shall have received a certificate of the Secretary,
an Assistant Secretary, or a Responsible Officer of the Borrower and each
Guarantor setting forth (i) resolutions of its board of directors (or comparable
governing body) with respect to the authorization of the Borrower or such
Guarantor to execute and deliver the Loan Documents to which it is a party and
to enter into the transactions contemplated in those documents, (ii) the
officers of the Borrower or such Guarantor (y) who are authorized to sign the
Loan Documents to which the Borrower or such Guarantor is a party and (z) who
will, until replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with this Agreement and
the transactions contemplated hereby, (iii) specimen signatures of such
authorized officers, and (iv) the articles or certificate of incorporation and
bylaws (or comparable organizational documents for any Credit Parties that are
not corporations) of the Borrower and such Guarantor, certified as being true
and complete.  The Administrative Agent and the Lenders may conclusively rely on
such certificate until the Administrative Agent receives notice in writing from
the Borrower to the contrary.

(d)The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

(e)The Administrative Agent and the Majority Lenders shall have received from
each party hereto or thereto duly executed counterparts (in such number as may
be requested by the Administrative Agent) of this Agreement and, to the extent
requested by the Administrative Agent, any other Security Instruments.  In
connection with the execution and delivery of the Security Instruments, the
Majority Lenders shall:

(i)be satisfied that the DIP Order and any other Security Instruments required
to be executed on the Effective Date create (or will create, upon proper filing,
recording or registration thereof, or upon entry of, the DIP Order) perfected
Liens having the priorities set forth in the DIP Order (subject only to Excepted
Liens) on all of the tangible and intangible Property of the Credit Parties
other than the Excluded Collateral; and

 



 

52

 

--------------------------------------------------------------------------------

 

 

(ii)have received (or its bailee pursuant to the DIP Order has received)
certificates, if any, together with undated, blank stock powers for each such
certificate, representing all of the issued and outstanding Equity Interests of
each of the Guarantors.

(f)The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Commitment and
its Roll-Up Loans dated as of the date hereof.

(g)The Administrative Agent shall be reasonably satisfied with the environmental
condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries.  The Administrative Agent acknowledges that as of the Effective
Date, it is reasonably satisfied with the environmental condition of the Oil and
Gas Properties of the Borrower and its Subsidiaries.

(h)The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and its Subsidiaries for each jurisdiction requested by the
Administrative Agent; other than those being assigned or released on or prior to
the Effective Date or Liens permitted by Section 9.03.

(i)The Administrative Agent shall have received from the Credit Parties, to the
extent requested by the Lenders or the Administrative Agent, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act and the Beneficial Ownership Regulation.

(j)The Administrative Agent shall have received the DIP Budget most recently
delivered pursuant to the Cash Collateral Order, which DIP Budget shall have
been approved by the Administrative Agent.

(k)The Petition Date shall have occurred, and each Credit Party shall be a
debtor and a debtor-in-possession in the Chapter 11 Cases.

(l)The Bankruptcy Court shall have entered the DIP Order with such changes as
may be acceptable to the Administrative Agent, which DIP Order (x) shall have
been entered on the docket of the Bankruptcy Court no later than 30 days after
the Petition Date and (y) shall be in full force and effect and shall not have
been vacated, stayed, reversed, modified or amended in any respect except as
otherwise agreed to in writing by the Administrative Agent in its sole
discretion; provided that no Lender shall be required to fund any Borrowing and
Issuing Bank shall not be required to issue, amend, renew or extend any Letter
of Credit to the extent that the DIP Order does not approve the Roll-Up that is
to be consummated pursuant to Section 2.01(b).

(m)The “first day” orders (including, without limitation, any motions related to
the Loan Documents, cash management, cash collateral and any critical vendor or
supplier motions, but excluding retention applications), in form, scope and
substance reasonably satisfactory to the Administrative Agent shall have been
entered in the Chapter 11 Cases, in each case in form and substance reasonably
satisfactory to the Administrative Agent (the “First Day

 



 

53

 

--------------------------------------------------------------------------------

 

 

Orders”) and shall not have been (x) stayed, vacated or reversed, or (y) amended
or modified except as otherwise agreed to in writing by the Administrative Agent
in its sole discretion.

(n)If a Borrowing is to made on the Effective Date, the Administrative Agent
shall have received a Borrowing Request in accordance with Section 2.03.

(o)The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.  All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of its Subsidiaries shall be in form and
substance satisfactory to the Administrative Agent and its counsel.  The
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.

Section 6.02Each Credit Event

.  The obligation of each Lender to make a DIP Loan on the occasion of any
Borrowing (including the initial funding), and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit (other than the Existing Letters of
Credit), is subject to the satisfaction of the following conditions:

(a)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in a Material Adverse Effect.

(c)The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent (i) any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects as of such specified
earlier date and (ii) to the extent that any such representation and warranty is
expressly qualified by materiality or by reference to Material Adverse Effect
such representation and warranty (as so qualified) shall continue to be true and
correct in all respects.

 



 

54

 

--------------------------------------------------------------------------------

 

 

(d)The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit (or an amendment,
extension or renewal of a Letter of Credit) in accordance with Section 2.07(b),
as applicable.

(e)No Bankruptcy Court order has been entered authorizing the Credit Parties to
obtain financing or credit pursuant to Section 364 of the Bankruptcy Code from
any Person other than the Secured Parties secured by a security interest or
having the priority of an administrative claim unless otherwise consented to by
the Administrative Agent in writing.

(f)The DIP Order shall be in full force and effect and shall not have been
vacated, reversed, modified, or amended unless otherwise consented to by the
Administrative Agent in writing and, in the event that such order is the subject
of any pending appeal, no performance of any obligation of any party hereto
shall have been stayed pending appeal.

(g)The funding of such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, shall not cause the total
Revolving Credit Exposures to exceed the total Commitments or the amount then
authorized by the DIP Order, as the case may be, and any order modifying,
reversing, staying or vacating either such order shall not have been entered.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit (other than the Existing Letters of
Credit) shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in Section 6.02(a)
through (c) and Section 6.02(g).

Article VII
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01Organization; Powers

.  Subject to any restriction arising on account of each Credit Party’s status
as a “debtor” under the Bankruptcy Code and any required approvals of the
Bankruptcy Court, each of the Borrower and the Subsidiaries is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications would not
reasonably be expected to have a Material Adverse Effect, and in each case, not
subject to the automatic stay under the Chapter 11 Cases or executed after the
Petition Date.  

Section 7.02Authority; Enforceability

.  Subject to the entry of the DIP Order, the Transactions are within each
Credit Party’s corporate, limited partnership, limited liability company, or
other organizational powers and have been duly authorized by all necessary
corporate, limited partnership, limited liability company, or other
organizational and, if required, stockholder,

 



 

55

 

--------------------------------------------------------------------------------

 

 

partner, or member action (including any action required to be taken by any
class of directors, partners, members, or managers, as applicable, of such
Credit Party or any other Person, whether interested or disinterested, in order
to ensure the due authorization of the Transactions).  Subject to the entry of
the DIP Order, each Loan Document to which each Credit Party is a party has been
duly executed and delivered by such Credit Party and constitutes a legal, valid
and binding obligation of such Credit Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 7.03Approvals; No Conflicts

.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of the Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, would not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents, (b)
other than violations arising as a result of the commencement of the Chapter 11
Cases or where enforcement is stayed as upon commencement of the Chapter 11
Cases or as otherwise excused by the Bankruptcy Court, will not violate any
applicable law or regulation or the charter, bylaws or other organizational
documents of the Borrower or any Subsidiary or any order of any Governmental
Authority, (c) other than violations arising as a result of the commencement of
the Chapter 11 Cases or where enforcement is stayed as upon commencement of the
Chapter 11 Cases or as otherwise excused by the Bankruptcy Court, will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon the Borrower or any Subsidiary or any of their
Properties, or give rise to a right thereunder to require any payment to be made
by the Borrower or such Subsidiary and (d) will not result in the creation or
imposition of any Lien on any Property of the Borrower or any Subsidiary (other
than the Liens created by the Loan Documents or the DIP Order).

Section 7.04Financial Condition; No Material Adverse Change

.

(a)All financial statements relating to any Credit Party which have been or may
hereafter be delivered by any Credit Party to the Administrative Agent and the
Lenders present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of the date(s) and for the period(s) thereof in accordance with
GAAP.

(b)Since the Petition Date, there has been no event, development or circumstance
that has had or would reasonably be expected to have a Material Adverse Effect.

 



 

56

 

--------------------------------------------------------------------------------

 

 

(c)Neither the Borrower nor any Subsidiary has on the date hereof any material
Debt or any material contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes, or unrealized or anticipated losses from
any unfavorable commitments, except as referred to or reflected or provided for
in the DIP Budget or the First  Day Orders.  

Section 7.05Litigation

.

(a)Except as set forth on Schedule 7.05 and the Chapter 11 Cases, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of a Responsible
Officer of the Borrower, threatened in writing against or affecting the Borrower
or any Subsidiary (i) as to which there is a reasonable likelihood of an adverse
determination that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) that challenge the validity or enforceability of any Loan Document.

(b)Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06Environmental Matters

.  Except for such matters as set forth on Schedule 7.06 or that, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect on the Borrower:

(a)the Borrower and its Subsidiaries and each of their respective Properties and
operations thereon are, and within all applicable statute of limitation periods
have been, in compliance with all applicable Environmental Laws.

(b)the Borrower and its Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
Borrower or its Subsidiaries has received any written notice or otherwise has
knowledge that any such existing Environmental Permit will be revoked or that
any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied.

(c)there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the knowledge of a Responsible Officer of the Borrower, threatened in writing
against the Borrower or any Subsidiary or any of their respective Properties or
as a result of any operations at such Properties.

(d)to the knowledge of a Responsible Officer of the Borrower, none of the
Properties of the Borrower or any Subsidiary contain or have contained
any:  (i) underground storage tanks; (ii) asbestos-containing materials;
(iii) landfills or dumps; (iv) hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or (v) sites on or nominated for
the National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law.

 



 

57

 

--------------------------------------------------------------------------------

 

 

(e)to the knowledge of a Responsible Officer of the Borrower, there has been no
Release or threatened Release of Hazardous Materials at, on, under or from the
Borrower’s or any Subsidiary’s Properties, except in compliance with applicable
Environmental Laws; there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of a Responsible
Officer of the Borrower, none of such Properties are adversely affected by any
Release or threatened Release of a Hazardous Material originating or emanating
from any other real property.

(f)neither the Borrower nor any Subsidiary has received any written notice
asserting an alleged liability or obligation under any applicable Environmental
Laws with respect to the investigation, remediation, abatement, removal, or
monitoring of any Hazardous Materials at, under, or Released or threatened to be
Released from any real properties offsite the Borrower’s or any Subsidiary’s
Properties and, to the knowledge of a Responsible Officer of the Borrower, there
are no conditions or circumstances that would reasonably be expected to result
in the receipt of such written notice.

(g)to the knowledge of a Responsible Officer of the Borrower, there has been no
exposure of any Person or Property to any Hazardous Materials as a result of or
in connection with the operations and businesses of any of the Borrower’s or its
Subsidiaries’ Properties that could reasonably be expected to form the basis for
a claim for damages or compensation.

The Borrower and its Subsidiaries have provided to the Lenders complete and
correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged non-compliance with or liability under
Environmental Laws) that are in any of the Borrower’s or the Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon, in each case that have been requested in writing by the Administrative
Agent.

Section 7.07Compliance with the Laws and Agreements; No Defaults

.

(a)Each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, in each case except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect or where non-compliance therewith is permitted by any applicable
Governmental Authority (including any order of the Bankruptcy Court) or as a
result of the commencement of the Chapter 11 Cases.  

(b)No Default has occurred and is continuing.

 



 

58

 

--------------------------------------------------------------------------------

 

 

Section 7.08Investment Company Act

.  Neither the Borrower nor any Subsidiary is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

Section 7.09Taxes

.  Each of the Borrower and its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
for which payment is stayed or excused under the Bankruptcy Code or that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.  The
charges, accruals and reserves on the books of the Borrower and its Subsidiaries
in respect of Taxes and other governmental charges are, in the reasonable
opinion of the Borrower, adequate.  No Tax Lien has been filed (other than Liens
for Taxes not yet due and payable) and, to the knowledge of the Borrower, no
claim is being asserted with respect to any such Tax or other such governmental
charge that would, if successfully asserted, have a Material Adverse Effect.

Section 7.10ERISA

.  Except as would not reasonably be expected to have a Material Adverse Effect:

(a)The Borrower, its Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b)Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c)No act, omission or transaction has occurred which could result in imposition
on the Borrower, any Subsidiary or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i), (l) or (m) of section 502 of ERISA or a tax imposed pursuant to Chapter 43
of Subtitle D of the Code or (ii) breach of fiduciary duty liability damages
under section 409 of ERISA.

(d)Full payment when due has been made of all amounts which the Borrower, its
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof.

(e)Neither the Borrower, its Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by the Borrower, a
Subsidiary or any ERISA Affiliate in its sole discretion at any time without any
material liability other than for benefits accrued or claims incurred on or
before such termination.

(f)Neither the Borrower, its Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section

 



 

59

 

--------------------------------------------------------------------------------

 

 

3(2) of ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or
section 412 of the Code.

Section 7.11Disclosure; No Material Misstatements

.  The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect (other than industry-wide risks normally associated with
the types of business conducted by the Credit Parties to the extent that such
risks do not have a disproportionate effect on the Credit Parties (in comparison
to the effect of such risks on other similarly situated parties associated with
such types of business)).  Taken as a whole, none of the other reports,
financial statements, certificates or other written information furnished by or
on behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender or any of their Affiliates in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
(other than industry-wide risks normally associated with the types of business
conducted by the Credit Parties to the extent that such risks do not have a
disproportionate effect on the Credit Parties (in comparison to the effect of
such risks on other similarly situated parties associated with such types of
business)) necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that (a) with
respect to projected financial information, prospect information, geological and
geophysical data and engineering projections, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time and (b) as to statements, information and reports
supplied by third parties, the Borrower represents only that it is not aware of
any material misstatement or omission therein.  There are no statements or
conclusions known to a Responsible Officer or to the chief engineer of the
Borrower in any Reserve Report which are based upon or include material
misleading information or fail to take into account known material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Borrower
and its Subsidiaries and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Borrower and its Subsidiaries do not warrant that such
opinions, estimates and projections will ultimately prove to have been accurate.

Section 7.12Insurance

.  The Borrower has, and has caused all of its Subsidiaries to have, (a) all
insurance policies sufficient for the compliance by each of them with all
material Governmental Requirements and all material agreements and (b) insurance
coverage in at least amounts and against such risk (including public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Subsidiaries.  The Administrative Agent for itself and the benefit of the
Lenders has been named as (i) additional insured in respect of such liability
insurance policies and (ii) loss payee with respect to Property loss insurance
covering the Collateral.

Section 7.13Restriction on Liens

.  Neither the Borrower nor any of its Subsidiaries is a party to any material
agreement or arrangement (other than agreements in respect of Prepetition

 



 

60

 

--------------------------------------------------------------------------------

 

 

Debt entered into in accordance with the terms of the Prepetition Credit
Agreement, including the Prepetition Loan Documents), or subject to any order,
judgment, writ or decree (other than the DIP Order), which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent for
the benefit of the Secured Parties on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

Section 7.14Subsidiaries

.  Except as set forth on Schedule 7.14, the Borrower has no Subsidiaries.  The
Borrower has no Foreign Subsidiaries.  Each Subsidiary on Schedule 7.14 is a
Wholly-Owned Subsidiary. All of the outstanding Equity Interests of each
Subsidiary have been validly issued, are fully paid and are nonassessable, if
applicable, and have not been issued in violation of any preemptive or similar
rights.  

Section 7.15Entity Information

.  The Borrower’s jurisdiction of organization is the State of Delaware; the
name of the Borrower as listed in the public records of its jurisdiction of
organization is Approach Resources Inc.; and the organizational identification
number of the Borrower in its jurisdiction of organization is 3568006 (or, in
each case, as set forth in a notice delivered to the Administrative Agent
pursuant to Section 8.01(i) in accordance with Section 12.01).  Each
Subsidiary’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization and organizational identification number in
its jurisdiction of organization is stated on Schedule 7.14 (or as set forth in
a notice delivered pursuant to Section 8.01(i)).

Section 7.16Properties; Titles, Etc

.  

(a)Each of the Borrower and the Subsidiaries has good and defensible title to
the Borrowing Base Properties (other than, to the extent this representation and
warranty is deemed to be made after the Effective Date, those Borrowing Base
Properties (i) disposed of in compliance with Section 9.10 since the delivery of
such Reserve Report, (ii) leases that have expired in accordance with their
terms and (iii) with title defects disclosed in writing to the Administrative
Agent) and good title to all of its material personal Properties, in each case,
(x) free and clear of all Liens except Liens permitted by Section 9.03 and (y)
with the exception of Immaterial Title Deficiencies.  After giving full effect
to the Excepted Liens, and with the exception of Immaterial Title Deficiencies,
the Borrower or the Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate the Borrower or such Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Subsidiary’s net revenue interest in such Property.

(b)Except as would not reasonably be expected to have a Material Adverse Effect,
all oil and gas leases and agreements necessary for the conduct of the business
of the Borrower and its Subsidiaries are valid and subsisting, in full force and
effect, and, other than as a result of the commencement of the Chapter 11 Cases,
there exists no default or event or

 



 

61

 

--------------------------------------------------------------------------------

 

 

circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases the enforcement of
which has not been stayed.

(c)Except as would not reasonably be expected to have a Material Adverse Effect,
the rights and Properties presently owned, leased or licensed by the Borrower
and its Subsidiaries (including all easements and rights of way) include all
rights and Properties necessary to permit the Borrower and its Subsidiaries to
conduct their business in the same manner as its business has been conducted
prior to the date hereof.

(d)Except as would not reasonably be expected to have a Material Adverse Effect,
all of the Properties of the Borrower and its Subsidiaries which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards.

(e)The Borrower and each Subsidiary owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property material to its
business, and the use thereof by the Borrower and such Subsidiary does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.  The Borrower and its Subsidiaries either
own or have valid licenses or other rights to use all databases, geological
data, geophysical data, engineering data, seismic data, maps, interpretations
and other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as would
not reasonably be expected to have a Material Adverse Effect.

Section 7.17Maintenance of Properties

.  Except for such acts or failures to act as would not be reasonably expected
to have a Material Adverse Effect, the Oil and Gas Properties (and Properties
unitized therewith) of the Borrower and its Subsidiaries have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all applicable Governmental Requirements and in conformity with the provisions
of all leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Borrowing
Base Properties.  Specifically in connection with the foregoing, except for
those as would not be reasonably expected to have a Material Adverse Effect,
(i) no Oil and Gas Property of the Borrower or any Subsidiary is subject to
having allowable production reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (ii) to the knowledge
of the Borrower, none of the wells comprising a part of the Oil and Gas
Properties (or Properties unitized therewith) of the Borrower or any Subsidiary
is deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Subsidiary.  To the knowledge of the
Borrower, all pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower or any of its Subsidiaries that are necessary to conduct normal
operations are

 



 

62

 

--------------------------------------------------------------------------------

 

 

being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by the Borrower or any of
its Subsidiaries, in a manner consistent with the Borrower’s or its
Subsidiaries’ past practices (other than those the failure of which to maintain
in accordance with this Section 7.17 would not reasonably be expected to have a
Material Adverse Effect).

Section 7.18Swap Agreements

.  Schedule 7.18, as of the date hereof, and after the date hereof, each report
required to be delivered by the Borrower pursuant to Section 8.01(d), sets
forth, a true and complete list of all Swap Agreements of the Borrower and each
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the estimated net mark
to market value thereof, all credit support agreements relating thereto not
listed on Schedule 7.18 (including any margin required or supplied) (other than
the Loan Documents and the Prepetition Loan Documents) and the counterparty to
each such agreement.  

Section 7.19Use of Loans and Letters of Credit

.  The proceeds of the DIP Loans and the Letters of Credit shall be used in
accordance with the DIP Budget (subject to Permitted
Variances).  Notwithstanding anything to the contrary herein or elsewhere,
neither this Agreement nor any other Loan Document shall restrict the payment of
Professional Fees benefitting from the Carve-Out.   The Borrower and its
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board).  No part of the proceeds of
any DIP Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.

Section 7.20Anti-Corruption Laws and Sanctions

.  The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors
(acting in their respective capacities as such), are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
the Borrower, any Subsidiary or any of their respective directors, officers or
employees is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.  

Section 7.21EEA Financial Institutions

.  No Credit Party is an EEA Financial Institution.

Section 7.22Security Interests

.  

(a)This Agreement and the other Loan Documents, upon execution and delivery
thereof by the parties thereto and entry of the DIP Order (and subject to the
terms therein), will create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein and the proceeds thereof, which
security interest shall be deemed valid and perfected as of the Effective Date
by entry of the DIP Order with respect to each Credit Party and which shall
constitute continuing Liens on the Collateral having priority over all other
Liens on the Collateral, securing all the

 



 

63

 

--------------------------------------------------------------------------------

 

 

Indebtedness, other than the Carve-Out and as otherwise set forth in the DIP
Order.  The Lenders shall not be required to file or record (but shall have the
option and authority to file or record) any financing statements, mortgages,
notices of Lien or similar instruments, in any jurisdiction or filing office or
to take any other action in order to validate, perfect or establish the priority
of the Liens and security interest granted by or pursuant to this Agreement, any
other Loan Document or the DIP Order.

(b)Pursuant to Section 364(c)(1) of the Bankruptcy Code, the Indebtedness of the
Credit Parties shall at all times constitute allowed senior administrative
expenses against each of the Credit Parties in the Chapter 11 Cases (without the
need to file any proof of claim or request for payment of administrative
expense), with priority over any and all other administrative expenses, adequate
protection claims, diminution claims and all other claims against the Credit
Parties, now existing or hereafter arising, of any kind or nature whatsoever,
including, without limitation, all administrative expenses of the kind specified
in sections 503(b) and 507(b) of the Bankruptcy Code, and over any and all other
administrative expense claims arising under Sections 105, 326, 328, 330, 331,
503(b), 506(c) (with any claims arising under Section 506(c) only subject to the
entry of the DIP Order), 507(a), 507(b), 546, 726, 1113 and 1114 of the
Bankruptcy Code, whether or not such expenses or claims may become secured by a
judgment Lien or other non-consensual Lien, levy or attachment, which allowed
claims shall for purposes of section 1129(a)(9)(A) of the Bankruptcy Code be
considered administrative expenses allowed under section 503(b) of the
Bankruptcy Code, and which shall be payable from and have recourse to all pre-
and postpetition property of the Credit Parties and their estates and all
proceeds thereof, subject, as to priority, only to the Carve-Out and as
otherwise set forth in the DIP Order.

Section 7.23Reorganization Matters

.

(a)The Chapter 11 Cases were commenced on the Petition Date in accordance in all
material respects with applicable law and proper notice thereof and the proper
notice of the motion seeking approval of the Loan Documents and the DIP Order
were given; provided that the Borrower shall give, on a timely basis as
specified in the DIP Order, all notices required to be given to all parties
specified in the DIP Order.

(b)The DIP Order is in full force and effect has not been reversed, stayed,
modified or amended in an adverse manner without the Majority Lenders’ consent.

(c)Each DIP Budget and all projected consolidated balance sheets, income
statements and cash flow statements of the Credit Parties delivered to the
Administrative Agent were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed in good faith by the Borrower to
be fair in light of the conditions existing at the time of delivery of such
report or projection.

 



 

64

 

--------------------------------------------------------------------------------

 

 

Article VIII
AFFIRMATIVE COVENANTS

Until the Indebtedness has been Paid in Full, the Borrower covenants and agrees
with the Lenders that:

Section 8.01Financial Statements; Other Information

.  The Borrower will furnish to the Administrative Agent (which shall promptly
make such information available to the Lenders in accordance with its customary
practice):

(a)Annual Financial Statements.  On or before the fifth day after the date on
which such financial statements are required to be filed with the SEC (after
giving effect to any permitted extensions pursuant to Rule 12b-25 under the
Securities Exchange Act of 1924, as amended) (or, if such financial statements
are not required to be filed with the SEC, on or before the date that is 95 days
after the end of each fiscal year), the audited consolidated balance sheet of
the Borrower and related statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Moss Adams LLP or other independent public accountants of recognized national
standing to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, which opinion shall not be
materially qualified other than with a “going concern” qualification.

(b)Quarterly Financial Statements.  On or before the fifth day after the date on
which such financial statements are required to be filed with the SEC (after
giving effect to any permitted extensions pursuant to Rule 12b-25 under the
Securities Exchange Act of 1924, as amended), with respect to each of the first
three fiscal quarters of each fiscal year of the Borrower (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 65 days after the end of each such fiscal quarter), the consolidated balance
sheet of the Borrower and related statements of operations, stockholders’ equity
and cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c)Certificate of Financial Officer – Compliance.  Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
compliance certificate of a Financial Officer in substantially the form of
Exhibit D hereto (i) certifying as to whether a Default then exists and, if a
Default then exists, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) stating whether any change in
GAAP or in the application thereof that is applicable to the Borrower has
occurred since the date of the most recently delivered audited financial
statements pursuant to Section 8.01(a) and, if any such change

 



 

65

 

--------------------------------------------------------------------------------

 

 

has occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

(d)Certificate of Financial Officer – Swap Agreements.  Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b) and
the delivery of each Reserve Report hereunder, a certificate of a Financial
Officer, in form and substance satisfactory to the Administrative Agent, setting
forth as of a recent date, a true and complete list of all Swap Agreements of
the Borrower and each Subsidiary, the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the estimated net mark-to-market value therefor, any new credit support
agreements relating thereto (other than the Loan Documents and the Prepetition
Loan Documents), any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

(e)Certificate of Insurer – Insurance Coverage.  Concurrently with any delivery
of financial statements under Section 8.01(a), one or more certificates of
insurance coverage from the Borrower’s insurance broker or insurers with respect
to the insurance required by Section 8.07, in form and substance reasonably
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent, all copies of the applicable policies.

(f)SEC and Other Filings; Reports to Shareholders.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange, or distributed by the Borrower to
its shareholders generally, as the case may be.  Documents required to be
delivered pursuant to Section 8.01(a), Section 8.01(b), and this Section 8.01(f)
may be delivered electronically and shall be deemed to have been delivered on
the date on which the Borrower posts such documents to EDGAR (or such other
free, publicly-accessible internet database that may be established and
maintained by the SEC as a substitute for or successor to EDGAR).

(g)Notices Under Material Instruments.  Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement with respect to Material Indebtedness,
other than this Agreement and not otherwise required to be furnished to the
Lenders pursuant to any other provision of this Section 8.01.

(h)Notice of Extraordinary Receipts.  Prompt written notice, and in any event
within five Business Days, of the receipt of any Extraordinary Receipts in
excess of $250,000.

(i)Information Regarding Borrower and Guarantors.  Prompt written notice (and in
any event within ten days prior thereto (or such shorter period as may be
acceptable to Administrative Agent)) of any change (i) in the Borrower or any
Guarantor’s name specified in its organizational documents, (ii) in the location
of the Borrower or any Guarantor’s chief executive office or principal place of
business, (iii) in the Borrower or any Guarantor’s identity or organizational
structure or in the jurisdiction in which such Person is organized or formed,
(iv) in

 



 

66

 

--------------------------------------------------------------------------------

 

 

the Borrower or any Guarantor’s organizational identification number in such
jurisdiction of organization, and (v) in the Borrower or any Guarantor’s federal
taxpayer identification number.

(j)Production Report and Lease Operating Statements.  Not later than forty (40)
days after the end of each calendar month, a report setting forth, for each
calendar month during the then current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month, and setting forth the operator of
record for the Oil and Gas Properties.

(k)Notices of Certain Changes.  Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate or articles of incorporation, bylaws,
certificate or articles of organization, regulations, any preferred stock
designation or any other organic document of the Borrower or any Subsidiary.

(l)Other Requested Information.  Promptly following any written request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary (including any Plan and
any reports or other information required to be filed with respect thereto under
the Code or under ERISA), or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent may reasonably request.

(m)Deposit Accounts, Etc.  Promptly, and no later than two (2) Business Days
after the opening thereof, written notice (such notice to include reasonably
detailed information regarding the account number, purpose and applicable bank
or other institution in respect of such Deposit Account, commodities account or
securities account) to the Administrative Agent of any Deposit Account,
commodities account or securities account (other than an Excluded Deposit
Account) opened by the Borrower or any Domestic Subsidiary.

(n)Beneficial Ownership Regulation.  Promptly following any written request
therefor, any information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with the
Beneficial Ownership Regulation, including without limitation, any Beneficial
Ownership Certification.

(o)DIP Budget.  No later than 5:00 p.m. Central Time on Wednesday of every week
commencing with the first such date after the Effective Date (or, if such
Wednesday is not a Business Day, then the immediately succeeding Business Day),
a proposed DIP Budget for the following rolling 13-week period in form and
substance satisfactory to the Administrative Agent, which proposed DIP Budget
shall replace and supersede the previously delivered DIP Budget upon the
approval thereof by the Administrative Agent.

 



 

67

 

--------------------------------------------------------------------------------

 

 

(p)Variance Reports.  No later than 5:00 p.m. Central Time on Wednesday of every
week commencing with the first such date after the Effective Date (or, if such
Wednesday is not a Business Day, then the immediately succeeding Business Day),
a variance report which shall include a line-by-line reconciliation report
showing the variances comparing actual cash receipts and disbursements of the
Credit Parties during the immediately-preceding calendar week with corresponding
forecasted amounts for such week in the DIP Budget, including written
descriptions in reasonable detail explaining any material positive or negative
variances.  

(q)Reports filed with the Bankruptcy Court.  As soon as practicable in advance
of filing with the Bankruptcy Court of any document, motion or pleading relating
to or impacting (i) any rights or remedies of the Administrative Agent or any
Lender, (ii) the Facility, the Roll-Up, the DIP Order, the Cash Management
Order, the Loan Documents, the Prepetition Loan Documents (including the Credit
Parties’ obligations thereunder), (iii) the Collateral, any Liens thereon or any
Superpriority Claims (including, without limitation, any sale or other
disposition of Collateral or the priority of any such Liens or Superpriority
Claims), (iv) use of cash collateral, (v) debtor-in-possession financing, (vi)
adequate protection or otherwise relating to the Prepetition Debt, (vii) any
Chapter 11 Plan, (viii) any Section 363 Sale, or (ix) any transaction outside of
the ordinary course of business with any Credit Party, all such documents to be
filed and provide the Administrative Agent and the Lenders with a reasonable
opportunity to review and comment on all such documents.

(r)Acceptable Plan and Section 363 Sale Reports.  Promptly following written
notice from the Administrative Agent, telephonic weekly reports by the Credit
Parties and their advisors regarding any Acceptable Plan and Section 363 Sale
and any other information regarding the Chapter 11 Cases reasonably requested by
the Administrative Agent.

(s)Sale Offers. Subject to any confidentiality requirements, the Credit Parties
shall promptly deliver to the Administrative Agent any and all material
documentation that constitutes a written, bona fide solicitation, offer, or
proposed sale or disposition of a material amount of property of any of the
Credit Parties’ estates actually received by a Responsible Officer of a Credit
Party or its counsel or financial advisor, including, without limitation,
letters of inquiry, solicitations, letters of intent, or asset purchase
agreements.

Section 8.02Notices of Material Events

.  To the extent the same is not otherwise notified to the Administrative Agent
in connection with proper notices and filings with the Bankruptcy Court, the
Borrower will promptly furnish to the Administrative Agent (and in any event
within three Business Days) written notice of the following (and the
Administrative Agent shall promptly make such information available to the
Lenders in accordance with its customary practice):

(a)the occurrence of any Default;

(b)the filing or commencement of, or the threat in writing of, any action, suit,
proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any other Credit
Party (other than the Chapter 11 Cases) not previously disclosed in writing to
the Lenders or any material adverse development in any action,

 



 

68

 

--------------------------------------------------------------------------------

 

 

suit, proceeding, investigation or arbitration (whether or not previously
disclosed to the Lenders) that, in either case, if adversely determined, would
reasonably be expected to result in liability in excess of $500,000; and

(c)any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03Existence; Conduct of Business

.  The Borrower will, and will cause each Subsidiary to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties are located or the ownership of its Properties requires such
qualification, except where the failure to so qualify would not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation, dissolution, or other
transaction permitted under Section 9.09.

Section 8.04Payment of Obligations

.  In accordance with the Bankruptcy Code and subject to any required approval
by an applicable order of the Bankruptcy Court, the Borrower will, and will
cause each Subsidiary to, pay its obligations, including Tax liabilities of the
Borrower and all of its Subsidiaries, before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest would not
reasonably be expected to result in a Material Adverse Effect or result in the
seizure or levy of any Borrowing Base Property or any other material Property of
the Borrower or any Subsidiary, in each case, unless subject to the automatic
stay under the Chapter 11 Cases, and in each case subject to rejection of
agreements in accordance with the Bankruptcy Code.

Section 8.05Performance of Obligations under Loan Documents

.  The Borrower will pay the Notes according to the reading, tenor and effect
thereof, and the Borrower will, and will cause each Subsidiary to, do and
perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including this Agreement, at the
time or times and in the manner specified subject to any required approvals of
the Bankruptcy Court.

Section 8.06Operation and Maintenance of Properties; Subordination of Affiliated
Operators’ Liens

.  Except, in each case, where the failure to comply would not reasonably be
expected to have a Material Adverse Effect, and subject to clause (g) of this
Section 8.06 below, the Borrower, at its own expense, will, and will cause each
Subsidiary to (in accordance with and to the extent permitted by the DIP Budget
and any Permitted Variance):

 



 

69

 

--------------------------------------------------------------------------------

 

 

(a)operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including applicable proration requirements
and Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom.

(b)maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its Borrowing Base Properties and other Properties
material to the conduct of its business, including all equipment, machinery and
facilities.

(c)promptly pay and discharge, or make reasonable and customary efforts to cause
to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Borrowing Base Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder.

(d)promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Borrowing Base Properties and other
material Properties.

(e)operate its Oil and Gas Properties and other material Properties or cause or
make reasonable and customary efforts to cause such Oil and Gas Properties and
other material Properties to be operated in accordance with the practices of the
industry and in material compliance with all applicable contracts and agreements
and in compliance in all material respects with all Governmental Requirements.  

(f)upon the written request of the Administrative Agent from time to time, use
commercially reasonable efforts to cause each Affiliate of the Borrower which
operates any of the Borrower's or its Subsidiaries’ Oil and Gas Properties to
subordinate pursuant to agreements in form and substance satisfactory to the
Administrative Agent, any operators’ Liens or other Liens in favor of such
Affiliate in respect of such Oil and Gas Properties to the Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

(g)to the extent the Borrower is not the operator of any Property, the Borrower
shall use reasonable efforts to cause the operator to comply with this Section
8.06, but failure of the operator so to comply will not constitute a Default or
an Event of Default hereunder.

Section 8.07Insurance

.  The Borrower will, and will cause each Subsidiary to, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 



 

70

 

--------------------------------------------------------------------------------

 

 

Section 8.08Books and Records; Inspection Rights

.  The Borrower will, and will cause each Subsidiary to, keep proper books of
record and account in which full, true and correct entries are made in
conformity with GAAP.  The Borrower will, and will cause each Subsidiary to,
permit any representatives designated by the Administrative Agent, upon
reasonable prior notice (unless an Exigent Circumstance or an Event of Default
then exists), at the Credit Parties’ expense , to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested.

Section 8.09Compliance with Laws

.  Except as expressly permitted by any applicable Governmental Authority
(including any order of the Bankruptcy Court), the Borrower will, and will cause
each Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.

Section 8.10Environmental Matters

.

(a)The Borrower shall at its sole expense:  (i) comply, and shall cause its
Properties and operations and each Subsidiary and each Subsidiary’s Properties
and operations to comply, with all applicable Environmental Laws, the breach of
which would be reasonably expected to have a Material Adverse Effect; (ii) not
Release or threaten to Release, and shall cause each Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other property offsite the
Property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which would reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file would reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion would reasonably be expected to have a
Material Adverse Effect; and (v) establish and implement, and shall cause each
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Borrower’s and its Subsidiaries’
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement would reasonably be expected to have a
Material Adverse Effect.

 



 

71

 

--------------------------------------------------------------------------------

 

 

(b)The Borrower will promptly, but in no event later than five Business Days
after a Responsible Officer of the Borrower obtains knowledge thereof, notify
the Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority that has been threatened
in writing or any threatened written demand or lawsuit by any Person against the
Borrower or its Subsidiaries or their Properties of which the Borrower has
knowledge in connection with any applicable Environmental Laws (excluding
routine testing and corrective action) if the Borrower reasonably anticipates
that such action will result in liability (whether individually or in the
aggregate) in excess of $10,000,000, not fully covered by insurance, subject to
normal deductibles.

Section 8.11Further Assurances

.

(a)The Borrower at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any Subsidiary, as the case may be,
in the Loan Documents, including the Notes, or to further evidence and more
fully describe the collateral intended as security for the Indebtedness, or to
correct any defect, error or inaccuracy in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement, the
DIP Order or any of the Security Instruments or the priority thereof, or to make
any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.

(b)Pursuant to the terms of the DIP Order, no filings or other action (including
the taking of possession or control) will be necessary to perfect or protect the
Liens and security interests created pursuant to this Agreement, the DIP Order
or any other Security Instrument. Upon entry by the Bankruptcy Court, the Liens
and security interests created by the DIP Order shall automatically constitute
fully perfected first priority Liens on, and security interests in, all right,
title and interest of the Credit Parties in the Collateral covered thereby
(including after-acquired Collateral), in each case free of all Liens other than
Liens permitted under ‎Section 9.03, and prior and superior to all other Liens
other than as provided in the DIP Order. Notwithstanding the foregoing, upon the
reasonable request of the Administrative Agent, the Borrower and each of its
Subsidiaries shall take any additional actions requested, with respect to any
Property of the Borrower or any other Credit Party, in each case constituting
Collateral, to cause such Property to be subject to a Lien pursuant to the
Security Instruments or the DIP Order or to evidence the Lien on such Property,
including to execute and deliver such Security Instruments (in proper form for
filing, registration or recordation, as applicable) as are requested by the
Administrative Agent, and take such actions necessary or advisable to subject
such Property to a Lien or evidence of the Lien on such Property pursuant to the
Security Instruments.

Section 8.12Reserve Reports

.

(a)On or before March 15th and September 15th of each year, commencing March 15,
2020, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve

 



 

72

 

--------------------------------------------------------------------------------

 

 

Report evaluating the Oil and Gas Properties of the Credit Parties as of the
immediately preceding January 1st and July 1st.  The Reserve Report as of
January 1 of each year shall be prepared by one or more Approved Petroleum
Engineers, and the July 1 Reserve Report of each year shall be prepared by or
under the supervision of the chief engineer of the Borrower who shall certify
that such Reserve Report is based on information that was prepared in good faith
based upon assumptions believed to be reasonable at the time and to have been
prepared in accordance with the procedures used in the immediately preceding
January 1 Reserve Report.

(b)With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer on
behalf of the Borrower certifying that to his or her knowledge in all material
respects: (i) the information contained in the Reserve Report and any other
information delivered in connection therewith is based on information that was
prepared in good faith based upon assumptions to be reasonable at the time, (ii)
except as set forth on an exhibit to the certificate, on a net basis there are
no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 9.14 with respect to its Borrowing Base Properties which
would require the Borrower or any Subsidiary to deliver Hydrocarbons either
generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (iii) none of their
proved Oil and Gas Properties included in such Reserve Report have been sold
since the date of the last Borrowing Base determination under the Prepetition
Credit Agreement except as set forth on an exhibit to the certificate, which
certificate shall list of its proved Oil and Gas Properties sold and in such
other detail as reasonable required by the Administrative Agent, and (iv)
attached to the certificate is a list of all marketing agreements entered into
subsequent to the later of the date hereof or the most recently delivered
Reserve Report which (A) are not cancellable on sixty (60) days or less notice
without penalty, (B) pertain to the sale of production at a fixed price and (C)
have a maturity or expiry date longer than six (6) months from the date of the
agreement.

Section 8.13Title Information

.  Upon the request of the Administrative Agent, the Borrower will deliver, or
make available for review at the Borrower’s offices, title information in the
possession of the Credit Parties covering the proved Oil and Gas Properties of
the Credit Parties.

Section 8.14ERISA Compliance

.  The Borrower will promptly furnish and will cause the Subsidiaries and any
ERISA Affiliate to promptly furnish to the Administrative Agent (a) if requested
by the Administrative Agent, promptly after the filing thereof with the United
States Secretary of Labor or the Internal Revenue Service, copies of each annual
and other report with respect to each Plan or any trust created thereunder, and
(b) except as would not reasonably be expected to have a Material Adverse
Effect, immediately upon becoming aware of the occurrence of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by the President or the principal Financial Officer, the
Subsidiary or the ERISA Affiliate, as the case may be, specifying the nature
thereof, what action the Borrower, the Subsidiary or the ERISA Affiliate is
taking or proposes to take with respect thereto, and, when known, any action
taken or proposed by the Internal Revenue Service or the Department of Labor
with respect thereto.

 



 

73

 

--------------------------------------------------------------------------------

 

 

Section 8.15Marketing Activities

.  The Borrower will not, and will not permit any of its Subsidiaries to, engage
in marketing activities for any Hydrocarbons or enter into any contracts related
thereto other than (a) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (b) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower and its Subsidiaries that the
Borrower or one of its Subsidiaries has the right to market pursuant to joint
operating agreements, unitization agreements or other similar contracts that are
usual and customary in the oil and gas business and (c) other contracts for the
purchase and/or sale of Hydrocarbons of third parties (i) which have generally
offsetting provisions (i.e. corresponding pricing mechanics, delivery dates and
points and volumes) such that no “position” is taken and (ii) for which
appropriate credit support has been taken to alleviate the material credit risks
of the counterparty thereto.

Section 8.16Commodity Exchange Act Keepwell Provisions

.  The Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Credit Party (other than the Borrower) in order for such Credit Party to honor
its obligations under the Guaranty including obligations with respect to Swap
Agreements (provided, however, that the Borrower shall only be liable under this
Section 8.16 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.16, or otherwise
under this Agreement or any Loan Document, as it relates to such other Credit
Parties, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of the
Borrower under this Section 8.16 shall remain in full force and effect until all
Indebtedness is Paid in Full to the Lenders, the Administrative Agent and all
other Secured Parties, and all of the Lenders’ Commitments are terminated. The
Borrower intends that this Section 8.16 constitute, and this Section 8.16 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

Section 8.17Deposit Accounts

.  The Borrower and each Domestic Subsidiary will maintain one or more of the
Lenders as its principal depository bank, including for the maintenance of any
Deposit Account for the primary operation of its business.  Upon the written
request of the Administrative Agent, the Borrower and each Subsidiary will cause
each of their respective Deposit Accounts (other than Excluded Deposit
Accounts), commodities accounts or securities accounts to at all times be
subject to an Account Control Agreement.

Section 8.18Case Milestones

.  Each Credit Party shall ensure that each of the milestones set forth below
(the “Case Milestones”) is achieved in accordance with the applicable timing
referred to below; provided that when the performance of any covenant, duty or
obligation is stated to be due or performance required under this Section 8.18
falls on a day which is not a Business Day, the date of such performance shall
extend to the immediately succeeding Business Day:

(a)On the Petition Date, the Credit Parties shall have filed a motion seeking
approval of the DIP Order, in form and substance acceptable to the
Administrative Agent in all respects.

 



 

74

 

--------------------------------------------------------------------------------

 

 

(b)Not later than the date that is 30 days following the Petition Date, the
Bankruptcy Court shall have entered the DIP Order and such DIP Order shall be in
full force and effect and shall not have been (A) vacated, reversed, or stayed,
or (B) amended or modified except as otherwise agreed to in writing by the
Administrative Agent.

(c)The following Case Milestones in respect of an Acceptable Plan shall be
achieved:

(i)Not later than fifteen (15) days after the Bid Deadline, the Credit Parties
shall have filed in the Bankruptcy Court an Acceptable Plan, a corresponding
disclosure statement (the “Disclosure Statement”), and a motion seeking approval
of the Disclosure Statement, in each case other than the Acceptable Plan, in
form and substance reasonably acceptable to the Administrative Agent and the
Prepetition Administrative Agent.

(ii)Not later than forty-five (45) days after the Bid Deadline, the Credit
Parties shall have scheduled a hearing on approval of the Disclosure Statement
and obtained entry of the order by the Bankruptcy Court approving the Disclosure
Statement in form and substance reasonably acceptable to the Administrative
Agent and the Prepetition Administrative Agent.

(iii)Not later than ninety (90) days after the Bid Deadline, the Credit Parties
shall have scheduled a hearing to confirm the Acceptable Plan and obtained entry
by the Bankruptcy Court of the order confirming the Acceptable Plan (the
“Confirmation Order”), in form and substance reasonably acceptable to the
Administrative Agent and the Prepetition Administrative Agent.

(iv)Not later than thirty (30) days after entry of the Confirmation Order, the
effective date of the Acceptable Plan shall have occurred and the Credit Parties
shall have discharged the Loans by (i) Payment in Full of the Indebtedness or
(ii) such other treatment as acceptable to the Majority Lenders and the Credit
Parties.

(d)The following Case Milestones in respect of a Section 363 Sale shall be
achieved:

(i)Not later than twenty-three (23) days after the Petition Date, the Credit
Parties shall have filed a motion in the Bankruptcy Court, in form and substance
reasonably acceptable to the Administrative Agent and the Prepetition
Administrative Agent, seeking approval of (a) a sale (the “Sale Transaction”) of
substantially all assets of the Credit Parties, (b) bidding procedures, (c)
required minimum bid levels, and (d) credit bid rights or other Acceptable Plan
toggle rights, in each case as determined by the Administrative Agent and the
Prepetition Administrative Agent (clauses (b)-(d) collectively, the “Bid
Procedures”), and related relief in connection with the Sale Transaction (the
“Bid Procedures and Sale Motion”).

(ii)Not later than fifty (50) days after the Petition Date, (a) the Credit
Parties shall have scheduled a hearing on the Bid Procedures and Sale Motion,
and (b) the Credit Parties shall have obtained entry of an order, in form and
substance acceptable to the

 



 

75

 

--------------------------------------------------------------------------------

 

 

Administrative Agent and the Prepetition Administrative Agent, approving the Bid
Procedures and setting a date for the hearing to approve the Sale Transaction.

(iii)Not later than ninety (90) days after the Petition Date (the “Bid
Deadline”), the Credit Parties shall have received qualified bids for the Sale
Transaction.

(iv)Not later than five (5) days after the Bid Deadline, the Credit Parties
shall have commenced the auction contemplated by the Bid Procedures.

(v)Not later than ten (10) days after the Bid Deadline, the Credit Parties shall
have obtained entry of an order by the Bankruptcy Court (the “Sale Approval
Order”), in form and substance acceptable to the Administrative Agent and the
Prepetition Administrative Agent in all respects, approving the Sale
Transaction.

(vi)Unless an Acceptable Plan is being pursued in accordance with clause (d)
above, not later than twenty (20) days after entry of Sale Approval Order, the
Credit Parties shall have discharged the Loans by (i) Payment in Full of the
Indebtedness or (ii) such other treatment as acceptable to the Majority Lenders
and the Credit Parties.

(e)The Credit Parties covenant and agree that they will use their best efforts
to comply with each of the Case Milestones.  Each of the Case Milestones may be
extended or waived in writing by the Administrative Agent, as reasonably
determined by the Administrative Agent.  The Credit Parties shall promptly file
with the Bankruptcy Court a notice of any such extension or waiver.

Section 8.19Cash Management

.  The Credit Parties shall maintain the cash management of the Credit Parties
in accordance in all material respects with the Cash Management Order.  

Article IX
NEGATIVE COVENANTS

Until the Indebtedness has been Paid in Full, the Borrower covenants and agrees
with the Lenders that:

Section 9.01DIP Budget

.

(a)The Credit Parties shall use all proceeds of DIP Loans and any DIP Cash
Collateral, and shall operate, strictly in accordance with the DIP Budget, as
the DIP Budget may be modified pursuant to Section 8.01(o), and subject to the
variances permitted pursuant to Sections 9.01(b) and (c) (the “Permitted
Variances”); provided, that notwithstanding the Permitted Variances, the Credit
Parties shall not make any capital expenditures in respect of their drilling
obligations under the Subject Leases except to the extent expressly set forth in
the DIP Budget.  

(b)The Credit Parties shall not permit (i) aggregate disbursements for any
weekly time period of the DIP Budget to exceed the aggregate disbursements
allowed for such weekly time period in the DIP Budget by more than ten percent
(10%) and (ii) aggregate

 



 

76

 

--------------------------------------------------------------------------------

 

 

disbursements for any line item in the DIP Budget for any weekly time period to
be exceeded by more than fifteen percent (15%).

(c)The Credit Parties shall have, as measured monthly, actual aggregate
production of crude oil, natural gas and natural gas liquids from their Oil and
Gas Properties equaling at least ninety percent (90%) of the aggregate amount of
production of such commodities forecasted in the DIP Budget for such month, as
reported to the Administrative Agent within forty (40) days following the end of
each applicable month.

Section 9.02Debt

.  The Borrower will not, and will not permit any Subsidiary to, incur, create,
assume or suffer to exist any Debt, except:

(a)the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

(b)Prepetition Debt of the Borrower and its Subsidiaries existing on the date
hereof.

(c)Debt associated with worker’s compensation claims, performance, bid, surety,
or similar bonds or surety obligations required by Governmental Requirements or
third parties in connection with the operation of the Oil and Gas Properties.

(d)intercompany Debt between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.05(j); provided that such Debt
is not held, assigned, transferred, negotiated or pledged to any Person other
than the Borrower or one of its Wholly-Owned Subsidiaries, and, provided
further, that any such Debt owed by either the Borrower or a Guarantor shall be
subordinated to the Indebtedness on terms set forth in the Guaranty.

(e)endorsements of negotiable instruments for collection in the ordinary course
of business.

(f)Debt owing to insurance providers and arising in connection with the
financing of insurance premium payments in the ordinary course of business.

(g)Debt arising under Swap Agreements permitted under Section 9.15.

Section 9.03Liens

.  The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except:

(a)Liens securing the payment of any Indebtedness.

(b)Excepted Liens.

 



 

77

 

--------------------------------------------------------------------------------

 

 

(c)Liens granted pursuant to the DIP Order or any other order of the Bankruptcy
Court.

(d)Liens, titles and interests of licensors of software and other intangible
property licensed by such licensors to Borrower or any Subsidiary, restrictions
and prohibitions on encumbrances and transferability with respect to such
property and Borrower’s or such Subsidiary’s interests therein imposed by such
licenses, and Liens and encumbrances encumbering such licensors’ titles and
interests in such property and to which Borrower’s or such Subsidiary’s license
interests may be subject or subordinate, in each case, whether or not evidenced
by UCC financing statement filings or other documents of record, provided that
such Liens do not secure Debt of Borrower or any Subsidiary and do not encumber
Property of Borrower or any Subsidiary other than the Property that is the
subject of such licenses.

(e)the Carve-Out.

(f)Liens permitted under the Prepetition Credit Agreement that were granted
prior to the Effective Date (including, for the avoidance of doubt, Liens in
respect of the Prepetition Secured Debt).

Notwithstanding the foregoing, none of the Liens permitted pursuant to clauses
(d) and (f) of this Section 9.03 (other than Liens securing the Prepetition
Secured Debt) may at any time attach to any Borrowing Base Properties.

Section 9.04Dividends and Distributions and Payments in Respect of Debt

.

(a)The Borrower will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, return any capital to its stockholders or make any distribution of its
Property to its Equity Interest holders, except  Subsidiaries may declare and
pay dividends ratably with respect to their Equity Interests;

(b)The Borrower will not, and will not permit any of its Subsidiaries to, prior
to the date that is 91 days after the Maturity Date, make or offer to make any
optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part) any principal in respect of any Debt other
than the Indebtedness, unless approved by the Administrative Agent in writing or
authorized by the Bankruptcy Court after notice and hearing.

Section 9.05Investments, Loans and Advances

.  The Borrower will not, and will not permit any Subsidiary to, make or permit
to remain outstanding any Investments in or to any Person, except that the
foregoing restriction shall not apply to:

(a)Investments made prior to the Effective Date which are disclosed to the
Lenders in Schedule 9.05 or reflected in the DIP Budget.

(b)accounts receivable, deposits and payments arising and trade credit granted
in the ordinary course of business consistent with past practice.

 



 

78

 

--------------------------------------------------------------------------------

 

 

(c)loans or advances to employees, officers or directors in the ordinary course
of business of the Borrower or any of its Subsidiaries, in each case only as
permitted by applicable law, but in any event not to exceed $100,000 in
aggregate at any time outstanding.

(d)Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 or from
accounts receivable and other similar obligations arising in the ordinary course
of business, which Investments are obtained by the Borrower or any Subsidiary as
a result of a bankruptcy or other insolvency proceeding of, or difficulties in
collecting from, the obligor in respect of such obligations.

(e)Investments constituting Debt permitted under Section 9.02.

(f)direct obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof, in each case maturing
within one year from the date of creation thereof.

(g)commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.

(h)deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively.

(i)deposits in money market funds investing exclusively in Investments described
in Section 9.05(f), Section 9.05(g) or Section 9.05(h).

(j)Investments (i) made by the Borrower in or to the Guarantors and (ii) made by
any Subsidiary in or to the Borrower or any Guarantor.

(k)other Investments to the extent included in the DIP Budget (subject to the
Permitted Variances).

Section 9.06Nature of Business

.  The Borrower will not, and will not permit any Subsidiary to, allow any
material change to be made in the character of its business as an independent
oil and gas exploration and production company.  The Borrower shall at all times
remain organized under the laws of the United States of America or any State
thereof or the District of Columbia.

Section 9.07Proceeds of Loans

.  The Borrower will not permit the proceeds of the Loans to be used for any
purpose other than those permitted by Section 7.19.  Neither the Borrower nor
any Person acting on behalf of the Borrower has taken or will take any action
which might cause any of the Loan Documents to violate Regulations T, U or X or
any other regulation of the Board

 



 

79

 

--------------------------------------------------------------------------------

 

 

or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.  The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws in any material respect, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of  any Sanctions
applicable to any party hereto.

Section 9.08ERISA

.  Except as would not reasonably be expected to have a Material Adverse Effect,
the Borrower will not, and will not permit any Subsidiary to, at any time:

(a)engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code.

(b)fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.

(c)contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including
any such plan maintained to provide benefits to former employees of such
entities, that may not be terminated by such entities in their sole discretion
at any time without any liability, or (ii) any employee pension benefit plan, as
defined in section 3(2) of ERISA, that is subject to Title IV of ERISA, section
302 of ERISA or section 412 of the Code.

Section 9.09Mergers, etc

.  The Borrower will not, and will not permit any Subsidiary to, merge into or
with or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Property to any other Person (whether now owned or hereafter
acquired) (any such transaction, a “consolidation”), or liquidate or dissolve;
provided that (a) any Subsidiary may participate in a consolidation with the
Borrower (provided that the Borrower shall be the continuing or surviving
entity), (b) any Subsidiary may participate in a consolidation with another
Subsidiary, and (c) this section shall not prohibit a transaction required or
permitted to be entered into or pursued pursuant to a Case Milestone.

 



 

80

 

--------------------------------------------------------------------------------

 

 

Section 9.10 Sale of Properties and Termination of Swap Agreements

.  The Borrower will not, and will not permit any Subsidiary to, sell, assign,
farm-out, convey or otherwise transfer any Property or to terminate or otherwise
monetize any Swap Agreement in respect of commodities except for:

(a)the sale of Hydrocarbons in the ordinary course of business;

(b)sales or transfers of assets among the Credit Parties so long as such assets
remain subject to the security interest granted to the Administrative Agent, for
the benefit of the Secured Parties, pursuant to the Security Instruments;

(c)the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Subsidiary or is replaced by equipment of at
least comparable value and use; and

(d)the sale of assets pursuant to the Sale Transaction.

Section 9.11Transactions with Affiliates

.  The Borrower will not, and will not permit any Subsidiary to, enter into any
transaction, including any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than the Credit Parties)
unless such transactions are otherwise permitted under this Agreement and are
upon fair and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.

Section 9.12Subsidiaries

.  The Borrower will not, and will not permit any Subsidiary to, create or
acquire any additional Subsidiary after the Effective Date.  The Borrower shall
not, and shall not permit any Subsidiary to, sell, assign or otherwise dispose
of any Equity Interests in any Subsidiary except in compliance with Section
9.10.  The Borrower will not permit any Person other than the Borrower or
another Credit Party to own any Equity Interests in any Guarantor.

Section 9.13Negative Pledge Agreements; Dividend and Other Restrictions

.  The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or suffer to exist any contract, agreement or understanding (other than
(i) this Agreement and the Security Instruments, (ii) the Prepetition Loan
Documents, (iii) agreements in respect of Prepetition Debt entered into in
accordance with the terms of the Prepetition Credit Agreement, (iv) documents
creating Liens which are described in clause (d) or (f) of the definition of
“Excepted Liens”, but then only with respect to the Property that is the subject
of the applicable lease or document described in such clause (d) or (f), and (v)
documents creating Liens which are permitted under Section 9.03(d), but then
only with respect to Property that is the subject of the applicable document or
license) that in any way prohibits or restricts the granting, conveying,
creation or imposition of the Liens on any of its Property in favor of the
Administrative Agent for the benefit of the Secured Parties that are created
pursuant to the Security Instruments to secure the Indebtedness.  The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding (other than the Loan Documents
and the Prepetition Loan Documents) that

 



 

81

 

--------------------------------------------------------------------------------

 

 

restricts any Subsidiary from paying dividends or making any other distributions
in respect of its Equity Interests to the Borrower or any other Subsidiary.

Section 9.14Gas Imbalances, Take-or-Pay or Other Prepayments

.  The Borrower will not, and will not permit any Subsidiary to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of the Borrower or any Subsidiary that would require the Borrower or
such Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed one bcf of gas (on an mcf
equivalent basis) in the aggregate.

Section 9.15Swap Agreements

.  The Borrower will not, and will not permit any Subsidiary to, enter into any
Swap Agreements with any Person after the Effective Date without the written
consent of the Administrative Agent.

Section 9.16Reserved

.  

Section 9.17Amendments to Organizational Documents

.  The Borrower shall not, and shall not permit any Subsidiary to, amend,
supplement or otherwise modify (or permit to be amended, supplemented or
otherwise modified) its organizational documents in a manner adverse to the
interests of the Lenders.

Section 9.18Fiscal Year

.  The Borrower will not, and will not permit any Subsidiary to, change its
fiscal year.

Section 9.19Chapter 11 Claims

.  Other than (i) any valid, perfected, and non-avoidable senior liens in the
Collateral in existence immediately prior to the Petition Date and any such
valid and non-avoidable liens in existence immediately prior to the Petition
Date that are perfected subsequent to the Petition Date pursuant to section
546(b) of the Bankruptcy Code and (ii) the Carve-Out, the Credit Parties shall
not incur, create, assume, suffer to exist, or permit any claim in the Chapter
11 Cases (including without limitation any claim under Section 506(c) of the
Bankruptcy Code and any deficiency claim remaining after the satisfaction of a
Lien that secures a claim) to be on a parity with or senior to the claims of the
Administrative Agent for the benefit of the Lenders against the Credit Parties
hereunder, or apply to the Bankruptcy Court for authority to do so unless such
relief, if granted, would cause the Indebtedness to be Paid in Full.  The Credit
Parties shall not pay fees and expenses to any Professional Person (as defined
in the DIP Order) until such Professional Person is authorized to be paid
pursuant to any fee procedure approved by the Bankruptcy Court.

Section 9.20Other Financings

.   The Credit Parties shall not obtain any financing or credit pursuant to
Section 364 of the Bankruptcy Code from any Person other than the Lenders.

Section 9.21Superpriority Claims

.  The Credit Parties shall not create or permit to exist any superpriority
claim (including any superpriority administrative claim and all other benefits
and protections allowable under Sections 507(b) and 503(b)(1) of the Bankruptcy
Code) other than with respect to the Prepetition Secured Debt or the
Indebtedness or as expressly permitted in writing by the Administrative Agent.

 



 

82

 

--------------------------------------------------------------------------------

 

 

Article X
EVENTS OF DEFAULT; REMEDIES

Section 10.01Events of Default

.  One or more of the following events shall constitute an “Event of Default”:

(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof, by acceleration or otherwise.

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other material
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made (or, to the extent
that any such representation and warranty is qualified by materiality, such
representation and warranty (as so qualified) shall prove to have been incorrect
in any respect when made or deemed made).

(d)the Borrower or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in Section 2.07(j), Section 8.01(o), Section
8.01(p), Section 8.02(a), Section 8.03, Section 8.17, Section 8.18, Section 8.19
or in Article IX.

(e)the Borrower or any Subsidiary shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any other Loan
Document, and such failure shall continue unremedied for a period of fifteen
(15) days after the earlier of (i) the Borrower’s receipt of written notice from
the Administrative Agent or the Majority Lenders of such violation or (ii)
actual knowledge of a Responsible Officer of the Borrower or any Subsidiary of
such violation.

(f)[Reserved].

(g)[Reserved].

(h)one or more judgments for the payment of money in an aggregate amount in
excess of $500,000 (to the extent not covered by independent third party
insurance provided by insurers satisfactory to Administrative Agent as to which
the insurer does not dispute coverage and is not subject to an insolvency
proceeding, provided that a claim that is pending under review

 



 

83

 

--------------------------------------------------------------------------------

 

 

by such an insurer shall not be deemed “denied” for purposes of this clause
(h)), shall be rendered against the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed
(including as a result of the pendency of the Chapter 11 Cases).

(i)the Loan Documents after delivery thereof shall for any reason, except to the
extent permitted by the terms thereof, cease to be in full force and effect and
valid, binding and enforceable in accordance with their terms against the
Borrower or a Guarantor party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any Borrowing Base Property or any of the other material collateral purported to
be covered thereby, except to the extent permitted by the terms of this
Agreement, or the Borrower or any Subsidiary or any of their Affiliates shall so
state in writing.

(j)a Change in Control shall occur.

(k)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000.

(l)any of the Chapter 11 Cases concerning the Credit Parties shall be dismissed
or converted to a case under chapter 7 of the Bankruptcy Code or any Credit
Party shall file a motion or other pleading or support a motion or other
pleading filed by any other Person seeking the dismissal or conversion of any of
the Chapter 11 Cases concerning the Credit Parties under section 1112 of the
Bankruptcy Code or otherwise, in each case, without the consent of the
Administrative Agent; a trustee under chapter 7 or chapter 11 of the Bankruptcy
Code, a responsible officer or an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in section 1106(a)(3)
and (4) of the Bankruptcy Code) under section 1106(b) of the Bankruptcy Code
shall be appointed in any of the Chapter 11 Cases or any Credit Party shall file
a motion or other pleading or shall consent to a motion or other pleading filed
by any other Person seeking any of the foregoing.

(m)an order of the Bankruptcy Court shall be entered without the consent of the
Administrative Agent granting any other Superpriority Claim or any Lien (other
than the Carve-Out and those approved by the DIP Order) which is pari passu with
or senior to the claims of the Administrative Agent and the other Secured
Parties against any other Credit Party hereunder, or there shall arise or be
granted any such pari passu or senior Superpriority Claim (other than the
Carve-Out and those approved by the DIP Order) or any Credit Party shall file a
motion or other pleading or support a motion or other pleading filed by any
other Person requesting any of the foregoing (other than in connection with any
financing pursuant to which the Indebtedness would be Paid in Full).

(n)the Bankruptcy Court shall, without the consent of the Administrative Agent,
enter an order or orders granting relief from the automatic stay applicable
under section 362 of the Bankruptcy Code (i) to the holder or holders of any
security interest to proceed against, including foreclosure (or the granting of
a deed in lieu of foreclosure or the like) on, any assets

 



 

84

 

--------------------------------------------------------------------------------

 

 

of any Credit Party that have a value in excess of $100,000 in the aggregate or
(ii) to any state or local environmental or regulatory agency or authority to
proceed against, including foreclose (or the granting of a deed in lieu of
foreclosure or the like) on, any assets of any Credit Party that have a value in
excess of $100,000.

(o)an order of the Bankruptcy Court (or any other court of competent
jurisdiction) shall be entered, whether on appeal or otherwise, (i) without the
written consent of the Administrative Agent, reversing, staying or vacating the
DIP Order that would otherwise be in effect, (ii) without the written consent of
the Administrative Agent, amending, supplementing or modifying the DIP Order
then in effect or (iii) denying or terminating the use of cash collateral by the
Credit Parties pursuant to either of the DIP Order; or any Credit Party shall
file a motion or other pleading or shall support  a motion or other pleading
filed by any other Person seeking any of the foregoing.

(p)any of the Credit Parties shall fail to comply in any respect with any
provision of the DIP Order (subject to any applicable notice periods set forth
therein).

(q)subject to entry of the DIP Order, the Bankruptcy Court shall enter an order
imposing, surcharging or assessing against the Administrative Agent’s or any
Lender’s interest in the Collateral any costs of expenses, whether pursuant to
sections 506(c) or 552 of the Bankruptcy Code or otherwise, or any Credit Party
shall file a motion or other pleading or support a motion or other pleading
filed by any other Person requesting the foregoing.

(r)the Bankruptcy Court shall terminate or reduce the period pursuant to section
1121 of the Bankruptcy Code during which the Credit Parties have the exclusive
right to file a Reorganization Plan and solicit acceptances thereof.

(s)the Credit Parties shall obtain court authorization to commence, or shall
commence, join in, assist or otherwise participate as an adverse party in any
suit or other proceeding against the Administrative Agent or any of the Lenders,
provided, however, that the Credit Parties may comply with discovery requests in
connection with any such suit or other proceeding in accordance with applicable
law.

(t)an order of the Bankruptcy Court (or any other court of competent
jurisdiction) shall be entered approving any financing under Section 364 of the
Bankruptcy Code (other than under the Loan Documents) without the written
consent of the Majority Lenders that does not result in Payment in Full of the
Indebtedness or any Credit Party shall file a motion or other pleading or shall
support a motion or other pleading filed by any other Person seeking any of the
foregoing.

(u)any Credit Party contests the validity or enforceability of any provision of
any Loan Document or any Prepetition Loan Document or the validity, extent,
perfection or priority of a Lien granted in favor of the Administrative Agent,
the Prepetition Administrative Agent, the Lenders or the Prepetition Lenders on
the Collateral pursuant to the DIP Order or shall support or consent to any
other Person concerning the foregoing.

 



 

85

 

--------------------------------------------------------------------------------

 

 

(v)the filing by any Credit Party of any Reorganization Plan without the consent
of the Administrative Agent that is not an Acceptable Plan.

(w)an order of the Bankruptcy Court shall be entered approving a sale of
substantially all of the Credit Parties’ assets that (i) does not propose for
all Indebtedness to be Paid in Full on the effective date of such sale or (ii)
is not consented to in writing by the Administrative Agent in its sole
discretion.

(x)an order of the Bankruptcy Court shall be entered pursuant to section 363(k)
of the Bankruptcy Code limiting the ability of the Lenders, either individually
or together with one or more Lenders, to credit bid the full amount of their
claims in the Chapter 11 Cases in connection with any asset sale process or plan
sponsorship process or any sale of assets (in whole or part) by any Credit
Party, including without limitation sales occurring pursuant to Section 363 of
the Bankruptcy Code or included as part of any restructuring plan subject to
confirmation under Section 1129(b)(2)(A)(ii)-(iii) of the Bankruptcy Code.

(y)an order shall have been entered by the Bankruptcy Court without the consent
of the Administrative Agent providing for a change in venue with respect to the
Chapter 11 Cases.

(z)the Borrower or any of its Subsidiaries shall be enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any part of
the business affairs of the Borrower and its Subsidiaries, taken as a whole,
which could reasonably be expected to have a Material Adverse Effect; provided
that the Borrower or such Subsidiary shall have five (5) Business Days after the
entry of such an order to obtain a court order vacating, staying or otherwise
obtaining relief from the Bankruptcy Court or another court to address any such
court order.

Section 10.02Remedies

.  

(a)In the case of an Event of Default, at any time thereafter during the
continuance of such Event of Default, but subject to the terms and conditions of
the DIP Order, the Administrative Agent may, and at the request of the Majority
Lenders, shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Notes and the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower and the Guarantors accrued hereunder
and under the Notes and the other Loan Documents (including the payment of cash
collateral to secure the LC Exposure as provided in Section 2.07(j)), shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by the Borrower and each Guarantor.

 



 

86

 

--------------------------------------------------------------------------------

 

 

(b)In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c)All proceeds realized from the liquidation or other disposition of collateral
or otherwise received after maturity of the Notes, whether by acceleration or
otherwise, shall be applied:

(i)first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii)second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii)third, pro rata to payment of accrued interest on the Loans;

(iv)fourth, pro rata to payment of principal outstanding on the Loans, LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time;

(v)fifth, pro rata to any other Indebtedness;

(vi)sixth, to serve as cash collateral to be held by the Administrative Agent to
secure the remaining LC Exposure in an amount equal to 105% of such remaining LC
Exposure; and

(vii)seventh, any excess, after all of the Indebtedness shall have been
indefeasibly Paid in Full, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.  

Article XI
THE AGENTS

Section 11.01Appointment; Powers

.  Each of the Lenders and the Issuing Bank hereby irrevocably (subject to
Section 11.06) appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article (excluding Section 11.10)
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any Guarantor shall have rights as a third-party
beneficiary of any of such provisions (other than in respect of Sections 11.01,
11.06 and 11.09).  Each of the Lenders, by its execution hereof, authorizes and
directs the Administrative Agent to execute and deliver the Security
Instruments, binding the Lenders to the terms thereof.    

Section 11.02Duties and Obligations of Administrative Agent

.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject

 



 

87

 

--------------------------------------------------------------------------------

 

 

to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and (c)
except as expressly set forth herein, the Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Loan Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or as to those conditions
precedent expressly required to be to the Administrative Agent’s satisfaction,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Borrower and its Subsidiaries or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.  For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

Section 11.03Action by Administrative Agent

.  The Administrative Agent shall have no duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders or each Lender, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to

 



 

88

 

--------------------------------------------------------------------------------

 

 

act pursuant thereto by the Administrative Agent shall be binding on all of the
Lenders.  If a Default has occurred and is continuing, then the Administrative
Agent shall take such action with respect to such Default as shall be directed
by the requisite Lenders in the written instructions (with indemnities)
described in this Section 11.03, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders.  In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law.  If a Default has occurred and
is continuing, no Agent (other than the Administrative Agent) shall have any
obligation to perform any act in respect thereof.  The Administrative Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Majority Lenders or each Lender, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

Section 11.04Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and the Issuing Bank
hereby waives the right to dispute the Administrative Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.  

Section 11.05Subagents

.  The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
Sections of this Article XI shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 11.06Resignation or Removal of Administrative Agent

.  Subject to the appointment and acceptance of a successor Administrative Agent
as provided in this Section 11.06,

 



 

89

 

--------------------------------------------------------------------------------

 

 

the Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower, and the Administrative Agent may be removed by
the Majority Lenders if the Administrative Agent in its capacity as a Lender is
a Defaulting Lender pursuant to clause (d) of the definition thereof.  Upon any
such resignation or removal, the Majority Lenders shall have the right, in
consultation with and upon the approval of the Borrower (so long as no Event of
Default has occurred and is continuing) to appoint a successor that is a
Lender.  If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation or removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Section 11.07Agents as Lenders

.  Each bank serving as an Agent hereunder shall have the same rights, powers
and obligations in its capacity as a Lender as any other Lender and may exercise
the same as though it were not an Agent, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
an Agent hereunder.

Section 11.08No Reliance

.  Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.  The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates.  In this
regard, each Lender acknowledges that Vinson & Elkins L.L.P. is acting in this
transaction as special counsel to the Administrative Agent only, except to the
extent

 



 

90

 

--------------------------------------------------------------------------------

 

 

otherwise expressly stated in any legal opinion or any Loan Document.  Each
other party hereto will consult with its own legal counsel to the extent that it
deems necessary in connection with the Loan Documents and the matters
contemplated therein.

Section 11.09Administrative Agent May File Proofs of Claim

.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10Authority of Administrative Agent to Release Collateral, Liens and
Guarantors; Assignment of Swap Agreements

.  

(a)Each Lender and the Issuing Bank hereby authorizes the Administrative Agent
to take the following actions and the Administrative Agent hereby agrees to take
such actions at the request of the Borrower:

(i)to release any Lien on any property granted to or held by Administrative
Agent under any Loan Document (w) as provided for by such Loan Document, (x)
that is, or is to be, sold, released or otherwise disposed of as permitted
pursuant to the terms of the Loan

 



 

91

 

--------------------------------------------------------------------------------

 

 

Documents, (y) upon Payment in Full, or (z)  if approved, authorized or ratified
in writing by the Majority Lenders (or, if approval, authorization or
ratification by all Lenders is required under Section 12.02(b), then by all
Lenders);

(ii)to subordinate (or release) any Lien on any Property granted to or held by
the Administrative Agent under any Loan Document to any Lien on such Property
that is permitted by Section 9.03(c);

(iii)to release any Guarantor from its obligations under the Guaranty (A) upon
Payment in Full or (B) if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents; and

(iv)to execute and deliver to the Borrower, at the Borrower’s sole cost and
expense, any and all releases of Liens, termination statements, assignments or
other documents necessary or useful to accomplish or evidence the foregoing.

(b)Notwithstanding anything contained in any of the Loan Documents to the
contrary, no Person other than the Administrative Agent has any right to realize
upon any of the Collateral individually, to enforce any Liens on Collateral, or
to enforce the Guaranty, and all powers, rights and remedies under the Security
Instruments may be exercised solely by Administrative Agent on behalf of the
Persons secured or otherwise benefitted thereby, except for the rights of setoff
set forth in Section 12.08.  

(c)By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Person secured by such Liens that is not a party hereto agrees
to the terms of this Section 11.10.

(d)Each Lender hereby agrees (on behalf of itself and any of its Affiliates
party to any Swap Agreement with Borrower or any Subsidiary) that the rights of
the Borrower and the Subsidiaries under Swap Agreements with such Lender (or, if
applicable, its Affiliate) may be included in the Collateral.

Section 11.11The Arranger; Agents

.  Neither the Arranger nor any Agent (other than the Administrative Agent)
shall have any duties, responsibilities or liabilities under this Agreement and
the other Loan Documents other than their duties, responsibilities and
liabilities in their capacity as Lenders hereunder.

Article XII
MISCELLANEOUS

Section 12.01Notices

.  

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to Section 12.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

 



 

92

 

--------------------------------------------------------------------------------

 

 

(i)if to the Borrower, to it at Approach Resources Inc., One Ridgmar Centre,
6500 West Freeway, Suite 800, Fort Worth, Texas 76116, Attention: Sergei Krylov
and Joshua Dazey, Facsimile No. (817) 989-9001;

(ii)if to the Administrative Agent or Issuing Bank, to it at JPMorgan Chase
Bank, N.A., 10 South Dearborn, Floor 7, IL1 0010, Chicago, Illinois 60603,
Attention of Loan and Agency Services, (Facsimile No. (888) 292-9533), with a
copy to JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Floor 3, Dallas, Texas
75201-2787, Attention of Cathy Johann (Facsimile No. (214) 965-2884), and for
all correspondence other than borrowings, continuation, conversion and Letter of
Credit requests, 2200 Ross Avenue, Floor 3, Dallas, Texas 75201-2787, Attention
of David Morris (Facsimile No. (214) 367-4405); and

(iii)if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender, if any.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d)Nothing in this Agreement or in any other Loan Document shall be construed to
limit or affect the obligation of the Borrower or any other Person to serve upon
the Administrative Agent and the Lenders in the manner prescribed by the
Bankruptcy Code any pleading or notice required to be given to the
Administrative Agent and the Lenders pursuant to the Bankruptcy Code.

Section 12.02Waivers; Amendments

.

(a)No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent, any other Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not

 



 

93

 

--------------------------------------------------------------------------------

 

 

exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b)Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder, or
reduce any other Indebtedness hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment or prepayment of the principal amount of any Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
(iv) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) waive or amend Section 3.04(c), Section 6.01, Section 10.02(c)
or Section 12.14 or change the definition of the terms “Domestic Subsidiary”,
“Foreign Subsidiary” or “Subsidiary”, without the written consent of each Lender
(other than any Defaulting Lender), (vi) release any Guarantor (except as set
forth in Section 11.10 or in Article XIV) or release all or substantially all of
the collateral (other than as provided in Section 11.10) without the written
consent of each Lender (other than any Defaulting Lender), or (vii) change any
of the provisions of this Section 12.02(b) or the definitions of “Majority
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or under any
other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender (other than
any Defaulting Lender),; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, any
other Agent, or the Issuing Bank hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, such other Agent
or the Issuing Bank, as the case may be.  Notwithstanding the foregoing, (x) any
supplement to Schedule 7.14 (Subsidiaries) shall be effective simply by
delivering to the Administrative Agent a supplemental schedule clearly marked as
such and, upon receipt, the Administrative Agent will promptly deliver a copy
thereof to the Lenders, (y) the Borrower and the Administrative Agent may amend
this Agreement or any other Loan Document without the consent of the Lenders in
order to correct, amend or cure any ambiguity, inconsistency or defect or
correct any typographical error or other manifest error in any Loan Document,
and (z) the Administrative Agent and the Borrower (or other applicable Credit
Party) may enter into any amendment, modification or waiver of this Agreement or
any other Loan Document or enter into

 



 

94

 

--------------------------------------------------------------------------------

 

 

any agreement or instrument to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or Property
to become Collateral to secure the Indebtedness for the benefit of the Lenders
or as required by any Governmental Requirement to give effect to, protect or
otherwise enhance the rights or benefits of any Lender under the Loan Documents
without the consent of any Lender.

Section 12.03Expenses, Indemnity; Damage Waiver

.  Subject to the provisions of the DIP Order and the DIP Budget:

(a)The Borrower shall pay (i) all reasonable and documented (in summary form)
expenses incurred by the Administrative Agent and its Affiliates and each
Lender, including the reasonable and documented (in summary form) fees, charges
and disbursements of counsel and other outside consultants for the
Administrative Agent and each Lender, the reasonable travel, photocopy, mailing,
courier, telephone and other similar expenses, and the cost of environmental
invasive assessments and audits and surveys and appraisals provided for herein,
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent or any Lender as to the rights and duties of the
Administrative Agent and the Lenders with respect thereto) of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
costs, expenses, Taxes, assessments and other charges incurred by any Agent (or
any sub-agent thereof) or any Lender in connection with any filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, (iii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iv) all
out-of-pocket expenses incurred by any Agent, the Issuing Bank or any Lender
(including the fees, charges and disbursements of any counsel for any Agent, the
Issuing Bank or  any Lender) in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b)THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY OUTSIDE COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i)
THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES

 



 

95

 

--------------------------------------------------------------------------------

 

 

HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY
SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING (A) ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v)
ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF
THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii)
ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED
RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE

 



 

96

 

--------------------------------------------------------------------------------

 

 

NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; provided THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (A) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (B) RELATE TO CLAIMS
BETWEEN OR AMONG ANY OF THE LENDERS,  THE AGENTS, ARRANGER OR ANY OF THEIR
SHAREHOLDERS, PARTNERS OR MEMBERS OR (C) IN RESPECT OF ANY PROPERTY FOR ANY
OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF ANY AGENT OR ANY LENDER DURING
THE PERIOD AFTER WHICH SUCH PERSON, ITS SUCCESSORS OR ASSIGNS SHALL HAVE
OBTAINED POSSESSION OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU OF
FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE)

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arranger or the Issuing Bank under Section 12.03(a) or
(b), each Lender severally agrees to pay to such Agent, the Arranger or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, the Arranger or the
Issuing Bank in its capacity as such.

(d)To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.

(e)All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

Section 12.04Successors and Assigns

.  

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written

 



 

97

 

--------------------------------------------------------------------------------

 

 

consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement, and except for the foregoing Persons there are no third party
beneficiaries to this Agreement.

(b)(i)Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A)the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, is to any other assignee;
and

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee payable by the assigning Lender of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment;

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 



 

98

 

--------------------------------------------------------------------------------

 

 

(E)in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower, any Affiliate of the Borrower,
any natural person, or an Industry Competitor; and

(F)no such assignment shall be made to a Defaulting Lender or any of its
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary of a Defaulting Lender.

(iii)Subject to Section 12.04(b)(iv) and the acceptance and recording thereof by
the Administrative Agent, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Section
5.01, Section 5.02, Section 5.03 and Section 12.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.04(c).

(iv)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register.  No assignment shall be effective for

 



 

99

 

--------------------------------------------------------------------------------

 

 

purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).

(c)(i)Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
Persons (other than the Borrower, any Affiliate of the Borrower or any natural
person) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) such Participant must first agree to comply with Section 12.11, (D) no
such participation may be sold to a natural Person or an Industry Competitor,
(E) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02(b)
that affects such Participant.  In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03.  Subject to Section
12.04(c)(ii), the Borrower agrees that each Participant shall be entitled to the
benefits of Section 5.01, Section 5.02 and Section 5.03 and shall be subject to
the requirements of and limitations in Section 5.01, 5.02, 5.03 and 5.05 (it
being understood that the documentation required under Section 5.03(g) shall be
delivered to the participating Lender, i.e., the Lender selling such
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b); provided that such
Participant shall not be entitled at any time to receive any greater payment
under Section 5.01 or Section 5.03, with respect to any participation, than its
participating Lender would have been entitled to receive at such time.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant complies with
Section 5.03(d) as though it were a Lender.  Each Lender that sells
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
5.05 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 4.01(c)
as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall

 



 

100

 

--------------------------------------------------------------------------------

 

 

be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender, and this
Section 12.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e)Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05Survival; Revival; Reinstatement

.

(a)All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b)To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies

 



 

101

 

--------------------------------------------------------------------------------

 

 

under this Agreement and each Loan Document shall continue in full force and
effect.  In such event, each Loan Document shall be automatically reinstated and
the Borrower shall take such action as may be reasonably requested by the
Administrative Agent and the Lenders to effect such reinstatement.

Section 12.06Counterparts; Integration; Effectiveness

.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b)This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.  This Agreement and the other
Loan Documents represent the final agreement among the parties hereto and
thereto and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.

(c)Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission (e.g. .pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 12.07Severability

.  Any provision of this Agreement or any other Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.

Section 12.08Right of Setoff

.  If an Event of Default shall have occurred and be continuing, subject to the
DIP Order and First Day Orders, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary against any of and all the
obligations of the Borrower or any Subsidiary owed to such Lender now or
hereafter existing under this Agreement or any other Loan Document, irrespective
of whether or not such Lender shall have made any demand under

 



 

102

 

--------------------------------------------------------------------------------

 

 

this Agreement or any other Loan Document and although such obligations may be
unmatured.  Subject to the DIP Order and First Day Orders, the rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may
have.  Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.  

Section 12.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

.

(a)THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CHOICE
OF LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE, EXCEPT TO THE
EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR,
CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE
STATE WHERE SUCH LENDER IS LOCATED.  

(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE BANKRUPTCY COURT AND IF THE BANKRUPTCY COURT DOES NOT HAVE (OR
ABSTAINS FROM) JURISDICTION, IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EITHER CASE
LOCATED IN NEW YORK COUNTY, NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW) ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND
DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY
COURT OTHERWISE HAVING JURISDICTION.

(c)EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS

 



 

103

 

--------------------------------------------------------------------------------

 

 

IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d)EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 12.11Confidentiality

.  Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement for the express
benefit of the Borrower containing provisions substantially the same as those of
this Section 12.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Swap Agreement relating to the Borrower and its obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section 12.11, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
and their businesses, other than any such

 



 

104

 

--------------------------------------------------------------------------------

 

 

information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or a
Subsidiary; provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.  

Section 12.12Interest Rate Limitation

.  It is the intention of the parties hereto that each Lender shall conform
strictly to usury laws applicable to it.  Accordingly, if the transactions
contemplated hereby would be usurious as to any Lender under laws applicable to
it (including the laws of the United States of America, the State of New York
and the State of Texas or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, it is agreed as follows:  (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be Paid in Full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be Paid in Full, refunded by such Lender to the Borrower).  All sums
paid or agreed to be paid to any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Lender, be amortized, prorated, allocated and spread throughout the stated term
of the Loans evidenced by the Notes until Payment in Full so that the rate or
amount of interest on account of any Loans hereunder does not exceed the maximum
amount allowed by such applicable law.  If at any time and from time to time (i)
the amount of interest payable to any Lender on any date shall be computed at
the Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12
and (ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to

 



 

105

 

--------------------------------------------------------------------------------

 

 

such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.

Section 12.13EXCULPATION PROVISIONS

.  EACH OF THE PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH
NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS
FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS
CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14Reserved

.  

Section 12.15No Third Party Beneficiaries

.  This Agreement, the other Loan Documents, and the agreement of the Lenders to
make DIP Loans and the Issuing Bank to issue, amend, renew or extend Letters of
Credit hereunder are solely for the benefit of the Borrower, and no other Person
(including any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialsman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent, the Issuing Bank or any Lender for any
reason whatsoever.  There are no third party beneficiaries.

Section 12.16USA Patriot Act Notice

.  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Section 12.17No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (a) (i) no fiduciary,
advisory or (except with respect to maintaining a Register as expressly provided
in Section 12.04) agency relationship between the Borrower and its Subsidiaries
and the Administrative Agent or any Lender is intended

 



 

106

 

--------------------------------------------------------------------------------

 

 

to be or has been created in respect of the transactions contemplated hereby or
by the other Loan Documents, irrespective of whether the Administrative Agent or
any Lender has advised or is advising the Borrower or any Subsidiary on other
matters; (ii) the arranging and other services regarding this Agreement provided
by the Administrative Agent and the Lenders are arm’s-length commercial
transactions between the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent and the Lenders, on the other hand; (iii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate; and (iv) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the
Administrative Agent and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Subsidiaries, or any other Person; (ii) neither
the Administrative Agent nor the Lenders has any obligation to the Borrower or
any of its Subsidiaries with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower and its Subsidiaries, and neither the Administrative
Agent nor the Lenders has any obligation to disclose any of such interests to
the Borrower or its Subsidiaries.  To the fullest extent permitted by Law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency (except with respect to maintaining a Register as provided in
Section 12.04) or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 12.18Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 



 

107

 

--------------------------------------------------------------------------------

 

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.19Credit Bidding

.   Each Secured Party hereby irrevocably authorizes the Administrative Agent,
at the direction of the Majority Lenders, to credit bid all or any portion of
the Indebtedness (including by accepting some or all of the collateral securing
the Indebtedness pursuant to the Security Instruments in satisfaction of some or
all of the Indebtedness pursuant to a deed in lieu of foreclosure or otherwise)
and in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of such collateral (a) at any sale thereof
conducted under the provisions of the Bankruptcy Code, including under Sections
363, 1123 or 1129 of the Bankruptcy Code, or any similar laws in any other
jurisdictions to which a Credit Party is subject or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Indebtedness owed to the
Secured Parties shall be credit bid by the Administrative Agent at the direction
of the Majority Lenders on a ratable basis (with Indebtedness with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for  the asset or assets so
purchased (or for the equity interest or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase).  In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles and to assign any successful credit bid to
such acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Indebtedness which was credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Majority Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Majority Lenders contained in Section 9.02; provided further that any
disbursement or other disposition of any proceeds of such collateral or proceeds
of such proceeds shall be consistent with this Agreement, including Section
10.02), (iv) the Administrative Agent on behalf of such acquisition vehicle or
vehicles shall be authorized to issue to each of the Secured Parties, ratably on
account of the relevant Indebtedness which was credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Indebtedness that is
assigned to an acquisition vehicle is not used to acquire any collateral
securing the Indebtedness for any reason, such Indebtedness shall automatically
be reassigned to the Lenders (or the applicable holder of the Indebtedness so
assigned) pro rata and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of such Indebtedness shall automatically be
canceled, without the need for any Secured Party or any acquisition vehicle to
take

 



 

108

 

--------------------------------------------------------------------------------

 

 

any further action.  Notwithstanding that the ratable portion of the
Indebtedness of each Secured Party is deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding such Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

Section 12.20Incorporation of DIP Order by Reference

.  Each of the Credit Parties, the Administrative Agent and the Lenders agrees
that any reference contained herein to the DIP Order shall include all terms,
conditions and provisions of such DIP Order and that the DIP Order is
incorporated herein for all purposes.  To the extent there is any conflict or
inconsistency between the terms of any of the Loan Documents and the terms of
the DIP Order, the terms of the DIP Order shall govern.

Article XIII
COLLATERAL

Section 13.01Grant of Security Interest

.  As collateral security for all Indebtedness, each Credit Party hereby
collaterally assigns and grants to the Administrative Agent, for the benefit of
the Secured Parties, a continuing first priority (subject to the Carve-Out and
as otherwise set forth in the DIP Order) security interest in all property and
assets of such Credit Party, whether now owned or existing or hereafter acquired
or arising, regardless of where located, including the following:

(i)all accounts;

(ii)all contract rights;

(iii)all chattel paper;

(iv)all documents;

(v)all instruments;

(vi)all supporting obligations and letter-of-credit rights;

(vii)all general intangibles (including payment intangibles, intercompany
accounts, intellectual property and software);

(viii)all inventory and other goods;

(ix)all motor vehicles, equipment and fixtures;

(x)all Investment Property, financial assets and all securities accounts;

 



 

109

 

--------------------------------------------------------------------------------

 

 

(xi)all money, cash, cash equivalents, and securities;

(xii)all deposit, securities and commodity accounts;

(xiii)all notes and documents of title;

(xiv)all books, records and other property related to or referring to any of the
foregoing, including books, records, account ledgers, data processing records,
computer software and other property, and general intangibles at any time
evidencing or relating to any of the foregoing;

(xv)all commercial tort claims;

(xvi)all real property owned or leased by such Credit Party;

(xvii)all other personal property of such Credit Party,; and

(xviii)all accessions to, substitutions for, and replacements, products and
proceeds of any of the foregoing, including, but not limited to, dividends or
distributions on Investment Property, rents, profits, income and benefits,
proceeds of any insurance policies, claims against third parties, and
condemnation or requisition payments with respect to all or any of the
foregoing.

All of the foregoing is herein collectively referred to as the “Collateral”;
provided that the Collateral shall exclude Excluded Collateral.  Notwithstanding
anything herein to the contrary, in no event shall the Collateral (or any
component term thereof) include or be deemed to include (i) any contracts,
instruments, licenses, license agreements or other documents (or any rights
thereunder), to the extent (and only to the extent) that the grant of a security
interest would (A) constitute a violation of a restriction in favor of, or
requires a consent not obtained prior to the Effective Date of, a third party on
such grant, (B) give any other party to such contract, instrument, license,
license agreement or other document the right to terminate its obligations
thereunder, or (C) violates any law or requires the consent not obtained prior
to the Effective Date of any Governmental Authority; provided that the
limitation set forth in this clause (i) above shall not affect, limit, restrict
or impair the grant by a Credit Party of a security interest pursuant to this
Agreement in any such right, to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective by any
applicable law, including the UCC or the Bankruptcy Code; (ii) any direct or
indirect interest in any capital stock of any joint venture, partnership or
other entity if and for so long as the grant of such security interest or Lien
shall constitute a default under or termination pursuant to the terms of the
joint venture agreement, partnership agreement or other organizational documents
of, or contract or other agreement of (or covering or purporting to cover the
assets of) such joint venture, partnership or entity or its direct or indirect
parent, or require the payment of a fee, penalty or similar increased costs or
result in the loss of economic benefit or the abandonment or invalidation of
such Credit Party’s or any Subsidiary’s interest in such capital stock or shall
otherwise adversely impact such joint venture, partnership or other entity;
provided that the limitation set forth in this clause (ii) above shall not
affect, limit, restrict or impair the grant by a Credit Party of a security
interest pursuant to this Agreement in any such

 



 

110

 

--------------------------------------------------------------------------------

 

 

right, to the extent that an otherwise applicable prohibition or restriction on
such grant (whether applicable to such Credit Party or to any parent company or
Person owned by such Credit Party) is rendered ineffective by any applicable
law, including the UCC or the Bankruptcy Code; (iii) any application to register
any trademark or service mark prior to the filing under applicable law of a
verified statement of use (or the equivalent) for such trademark or service mark
to the extent the creation of a security interest therein or the grant of a
mortgage thereon would void or invalidate such trademark or service mark; (iv)
Excluded Deposit Accounts; and (v) Avoidance Actions (and the proceeds thereof)
(collectively, “Excluded Collateral”); provided, further, that any such security
interest and Lien shall attach immediately and automatically after any such
disqualifying condition specified in clauses (i), (ii), and (iii) of this
paragraph shall cease to exist.

Notwithstanding any provision in any of the Loan Documents to the contrary, in
no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) owned by any Credit Party included in the Mortgaged
Property and no Building or Manufactured (Mobile) Home shall be encumbered by
any Security Instrument; provided, that (A) the applicable Credit Party’s
interests in all lands and Hydrocarbons situated under any such Building or
Manufactured (Mobile) Home shall be included in the Mortgaged Property and shall
be encumbered by the Security Instruments and (B) the Borrower shall not, and
shall not permit any of its Subsidiaries to, permit to exist any Lien on any
Building or Manufactured (Mobile) Home except Excepted Liens.

Section 13.02Assignment of As-Extracted Collateral

.  

(a)Each Credit Party has absolutely and unconditionally assigned, transferred,
conveyed and granted a security interest, and does hereby absolutely and
unconditionally assign, transfer, convey and grant a security interest unto the
Administrative Agent, for the benefit of the Secured Parties, in and to:

(i)all of its As-Extracted Collateral located in or relating to the Mortgaged
Properties owned by such Credit Party, including without limitation, all
As-Extracted Collateral relating to the Hydrocarbon Interests, the Hydrocarbons
and all products obtained or processed therefrom;

(ii)the revenues and proceeds now and hereafter attributable to such Mortgaged
Properties, including the Hydrocarbons, and said products and all payments in
lieu, such as “take or pay” payments or settlements; and

(iii)all amounts and proceeds hereafter payable to or to become payable to such
Credit Party or now or hereafter relating to any part of such Mortgaged
Properties and all amounts, sums, monies, revenues and income which become
payable to such Credit Party from, or with respect to, any of such Mortgaged
Properties, present or future, now or hereafter constituting a part of the
Hydrocarbon Interests.

(b)The Hydrocarbons and products are to be delivered into pipe lines connected
with the Mortgaged Property, or to the purchaser thereof, to the credit of the

 



 

111

 

--------------------------------------------------------------------------------

 

 

Administrative Agent, for its benefit and the benefit of the other Secured
Parties, free and clear of all taxes, charges, costs and expenses; and all such
revenues and proceeds shall be paid directly to the Administrative Agent, with
no duty or obligation of any party paying the same to inquire into the rights of
the Administrative Agent to receive the same, what application is made thereof,
or as to any other matter.   Each Credit Party hereby appoints the
Administrative Agent as its attorney-in-fact to pursue any and all rights of
such Credit Party to Liens in the Hydrocarbons securing payment of proceeds of
runs attributable to the Hydrocarbons.  The power of attorney granted to the
Administrative Agent in this Section 13.02(b), being coupled with an interest,
shall be irrevocable until the Indebtedness has been Paid In Full. This
subsection, however, is subject in all respects to the limitations set forth in
Section 4.04.

(c)The Administrative Agent hereby grants a license to the Credit Parties to
receive Hydrocarbons and proceeds or revenues thereof, and the purchasers or
other Persons obligated to make such payments shall continue to make payments to
the Credit Parties until such time as written demand has been made upon them by
the Administrative Agent that payment be made directly to the Administrative
Agent.  Such failure to notify such purchasers or other Persons shall not in any
way waive, remit, or release the right of the Administrative Agent to receive
any payments not theretofore paid over to the Credit Parties before the giving
of written notice.  In this regard, in the event payments are made direct to the
Administrative Agent, and then, at the request of the Administrative Agent
payments are, for a period or period of time, paid to the Credit Parties, the
Administrative Agent shall nevertheless have the right, effective upon written
notice, to require future payments be again made to it.

Section 13.03Perfection of Security Interest

.  

(a)Notwithstanding the perfection of any security interest granted hereunder
pursuant to the order of the Bankruptcy Court under the DIP Order, to the
fullest extent permitted by applicable law, the Administrative Agent may file or
authorize the filing of one or more financing statements disclosing the Liens
granted by the Credit Parties hereunder on the Collateral.

(b)In the event that a motion for dismissal from any of the Chapter 11 Cases is
filed with respect to any Subsidiary without the consent of the Administrative
Agent and equity interests of such Subsidiary are owned by a Credit Party, and
to the extent the capital stock of such Subsidiary is in certificated form, such
Credit Party shall promptly deliver all certificates or instruments at any time
representing or evidencing such capital stock in such Subsidiary to the
Administrative Agent, and shall be in suitable form for transfer by delivery, or
shall be accompanied by instruments of transfer or assignment, duly executed in
blank, all in form and substance sufficient to transfer such instruments to the
Administrative Agent (or otherwise reasonably satisfactory to the Administrative
Agent).  The Administrative Agent shall have the right, at any time, after the
occurrence and during the continuance of an Event of Default, to transfer to or
to register in the name of the Administrative Agent or its nominee any capital
stock in such wholly-owned Subsidiary.  In addition, the Administrative Agent
shall have the right at any time to exchange certificates or instruments
representing or evidencing capital stock of such Subsidiaries for certificates
or instruments of smaller or larger denominations during the continuance of an
Event of Default.

 



 

112

 

--------------------------------------------------------------------------------

 

 

Section 13.04Right to Cure

.  Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have the right to (but not the obligation to), at the
written direction of the Majority Lenders (accompanied by sufficient funds to
pay any such amounts) and upon ten (10) days’ notice to the applicable Credit
Party, pay any amount or do any act required of any Credit Party hereunder or
under any other Loan Document (other than in respect of principal, interest or
fees on the Loans) in order to preserve, protect, maintain, or enforce the
Indebtedness, the Collateral, or the Liens granted by the Credit Parties
hereunder, and which any Credit Party fails to pay or do, including payment of
any judgment against any Credit Party, any insurance premium, any warehouse
charge, any finishing or processing charge, any landlord’s or bailee’s claim,
and any other obligation secured by a Lien upon or with respect to the
Collateral; provided that the Administrative Agent shall not pay any amount
being diligently contested by appropriate proceedings.  All payments that the
Administrative Agent or any Lender makes under this Section 13.04 and all
out-of-pocket costs and reasonable expenses that the Administrative Agent pays
or incurs in connection with any reasonable action taken by it hereunder shall
be considered part of the Indebtedness.  Any payment made or other action taken
by the Administrative Agent under this Section 13.04 shall be without prejudice
to any right to assert an Event of Default hereunder and to proceed thereafter
as herein provided.

Section 13.05The Administrative Agent’s and Lenders’ Rights, Duties, and
Liabilities

.  The Credit Parties assume all responsibility and liability arising from or
relating to the use, sale, or other disposition of the Collateral.  The
Indebtedness shall not be affected by any failure of the Secured Parties to take
any steps to perfect the Liens under the Facility or to collect or realize upon
the Collateral, nor shall loss of or damage to the Collateral release any Credit
Party from any of the Indebtedness.  Nothing in this Agreement shall be
interpreted as giving the Administrative Agent responsibility for or any duty
concerning the validity, perfection, priority or enforceability of the Liens
granted hereunder or giving the Administrative Agent any obligation to take any
action to procure or maintain such validity, perfection, priority or
enforceability, including, without limitation, any duty to file any financing
statements, amendments, continuation statements, mortgages or other documents to
perfect or maintain the perfection of the security interest granted hereunder.

Section 13.06Rights in Respect of Investment Property

.  During the existence of an Event of Default, subject to any order of the
Bankruptcy Court (including the DIP Order), (i) the Administrative Agent at the
direction of the Majority Lenders may, upon written notice to the relevant
Credit Party, transfer or register in the name of the Administrative Agent or
any of its nominees, for the benefit of the Secured Parties, any or all of the
Collateral consisting of Investment Property, the proceeds thereof (in cash or
otherwise), and all liens, security, rights, remedies and claims of any Credit
Party with respect thereto (as used in this Section 13.06 collectively, the
“Pledged Collateral”) held by the Administrative Agent hereunder, and the
Administrative Agent or its nominee may thereafter, after written notice to the
applicable Credit Party, exercise all voting and corporate rights at any meeting
of any corporation, partnership, or other business entity issuing any of the
Pledged Collateral and any and all rights of conversion, exchange, subscription,
or any other rights, privileges, or options pertaining to any of the Pledged
Collateral as if it were the absolute owner thereof, including the right to
exchange at its discretion any and all of the Pledged Collateral upon the
merger, amalgamation, consolidation,

 



 

113

 

--------------------------------------------------------------------------------

 

 

reorganization, recapitalization, or other readjustment of any corporation,
partnership, or other business entity issuing any of such Pledged Collateral or
upon the exercise by any such issuer or the Administrative Agent of any right,
privilege or option pertaining to any of the Pledged Collateral, and in
connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as it may determine, all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to exercise any of the aforesaid
rights, privileges or options, and the Administrative Agent shall not be
responsible for any failure to do so or delay in so doing, (ii) to the extent
permitted under applicable law, after the Administrative Agent’s giving of the
notice specified in clause (i) of this Section 13.06, all rights of any Credit
Party to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and to receive the dividends, interest and
other distributions which it would otherwise be authorized to receive and retain
thereunder shall be suspended until such Event of Default shall no longer exist,
and all such rights shall, until such Event of Default shall no longer exist,
thereupon become vested in the Administrative Agent which shall thereupon have
the sole right to exercise such voting and other consensual rights and to
receive and hold as Pledged Collateral such dividends, interest, and other
distributions (provided that any such Pledged Collateral the Administrative
Agent shall collect shall promptly be returned to each applicable Credit Party
after such Event of Default is cured or waived to the extent such Pledged
Collateral was not applied to repay the Indebtedness), and (iii) each Credit
Party shall promptly execute and deliver (or cause to be executed and delivered)
to the Administrative Agent all such proxies and other instruments that the
Administrative Agent or a Lender may reasonably request for the purpose of
enabling the Administrative Agent to exercise the voting and other rights which
it is entitled to exercise pursuant to this Section 13.06 and to receive the
dividends, interest, and other distributions which it is entitled to receive and
retain pursuant to this Section 13.06.

Section 13.07Remedies

.

(a)Each Credit Party recognizes that the Administrative Agent may be unable to
effect a public sale of any or all of the Collateral that constitutes securities
to be sold by reason of certain prohibitions contained in the laws of any
jurisdiction outside the United States or in applicable federal, provincial,
territorial or state securities laws but may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such Collateral to be sold for
their own account for investment and not with a view to the distribution or
resale thereof.  Each Credit Party acknowledges and agrees that any such private
sale may result in prices and other terms less favorable to the seller than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall, to the extent permitted by law, be deemed to
have been made in a commercially reasonable manner.  Unless required by
applicable law, the Administrative Agent shall not be under any obligation to
delay a sale of any of such Collateral to be sold for the period of time
necessary to permit the issuer of such securities to register such securities
under the laws of any jurisdiction outside the United States or under any
applicable federal, provincial, territorial or state securities laws, even if
such issuer would agree to do so.  Each Credit Party further agrees to do or
cause to be done, to the extent that such Credit Party may do so under
applicable law, all such other acts and things as the Administrative Agent may
reasonably request to make such sales or resales of any portion or all

 



 

114

 

--------------------------------------------------------------------------------

 

 

of such Collateral or other property to be sold valid and binding and in
compliance with any and all applicable laws at the Credit Parties’
expense.  Each Credit Party further agrees that a breach of any of the covenants
contained in this Section 13.07(a) will cause irreparable injury to the Secured
Parties for which there is no adequate remedy at law and, as a consequence,
agrees that each covenant contained in this Section 13.07(a) shall be
specifically enforceable against such Credit Party, and each Credit Party hereby
waives and agrees, to the fullest extent permitted by law, not to assert as a
defense against an action for specific performance of such covenants that (i)
such Credit Party’s failure to perform such covenants will not cause irreparable
injury to the Secured Parties or (ii) the Secured Parties have an adequate
remedy at law in respect of such breach.  Each Credit Party further acknowledges
the impossibility of ascertaining the amount of damages which would be suffered
by the Secured Parties by reason of a breach of any of the covenants contained
in this Section 13.07(a) and, consequently, agrees that, if such Credit Party
shall breach any of such covenants and the Secured Parties shall sue for damages
for such breach, such Credit Party shall pay to the Administrative Agent, for
the benefit of the Secured Parties, as liquidated damages and not as a penalty,
an aggregate amount equal to the value of the Collateral or other property to be
sold on the date the Administrative Agent shall demand compliance with this
Section 13.07(a).

(b)Subject to the terms of the DIP Order, if an Event of Default has occurred
and is continuing, the Administrative Agent shall have for the benefit of the
Secured Parties, in addition to all other rights of the Secured Parties, the
rights and remedies of a secured party under the UCC, and without limiting the
generality of the foregoing, the Administrative Agent may, and at the request of
the Majority Lenders shall: (i) take possession of, foreclose on and/or request
a receiver of the Collateral and keep it on any Credit Party’s premises at any
time, at no cost to the Secured Parties, or remove any part of it to such other
place or places as the Administrative Agent may desire, or the Credit Parties
shall, upon the Administrative Agent’s or the Majority Lender’s demand, at the
Credit Parties’ cost, assemble the Collateral and make it available to the
Administrative Agent at a place reasonably convenient to the Administrative
Agent; (ii) exercise of set-off rights on cash collateral or deposits (other
than, for the avoidance of doubt, with respect to Excluded Deposit Accounts);
(iii) sell and deliver any Collateral at public or private sales, for cash, upon
credit or otherwise, at such prices and upon such terms as the Administrative
Agent deems advisable, in its sole discretion, and may postpone or adjourn any
sale of the Collateral by an announcement at the time and place of sale or of
such postponed or adjourned sale; (iv) hold, lease, develop, manage, operate,
control and otherwise use the Collateral upon such terms and conditions as may
be reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as may
be reasonably necessary or desirable), exercise all such rights and powers of
each Credit Party with respect to the Collateral, whether in the name of such
Credit Party or otherwise, including without limitation the right to make,
cancel, enforce or modify leases, obtain and evict tenants, and demand, sue for,
collect and receive all rents, in each case, in accordance with the standards
applicable to the Administrative Agent under the Loan Documents, and (v) take
any  other reasonable actions, as may be reasonably necessary or desirable, in
connection with the Collateral (including preparing for the disposition
thereof), and all actual, reasonable, out-of-pocket fees and expenses incurred
in connection therewith shall be borne by the Credit Parties. Subject to the
terms of the DIP Order, if an Event of Default has occurred and is continuing,

 



 

115

 

--------------------------------------------------------------------------------

 

 

promptly following written demand from the Administrative Agent, the applicable
Credit Party shall direct the grantor or licensor of, or the contracting party
to, any property agreement with respect to any property to recognize and accept
the Administrative Agent, for the benefit of and on behalf of the Secured
Parties, as the party to such agreement for any and all purposes as fully as it
would recognize and accept such Credit Party and the performance of such Credit
Party thereunder and, in such event, without further notice or demand and at
such Credit Party’s sole cost and expense, the Administrative Agent, for the
benefit of and on behalf of the Secured Parties, may exercise all rights of such
Credit Party arising under such agreements.  Without in any way requiring notice
to be given in the following manner, each Credit Party agrees that any notice by
the Administrative Agent of sale, disposition or other intended action hereunder
or in connection herewith, whether required by the UCC or otherwise, shall
constitute reasonable notice to such Credit Party if such notice is mailed by
registered or certified mail, return receipt requested, postage prepaid, or is
delivered personally against receipt, at least five (5) Business Days prior to
such action to the Credit Parties’ address specified in or pursuant to
Section 12.01.  If any Collateral is sold on terms other than payment in full at
the time of sale, no credit shall be given against the Indebtedness until the
Administrative Agent or the Lenders receive payment, and if the buyer defaults
in payment, the Administrative Agent may resell the Collateral.  In the event
the Administrative Agent seeks to take possession of all or any portion of the
Collateral by judicial process, each Credit Party irrevocably waives (to the
extent permitted by applicable law):  (A) the posting of any bond, surety or
security with respect thereto which might otherwise be required; (B) any demand
for possession prior to the commencement of any suit or action to recover the
Collateral; and (C) any requirement that the Administrative Agent retain
possession and not dispose of any Collateral until after trial or final
judgment.  Each Credit Party agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral or marshal any Collateral for
the benefit of any Person.  The Administrative Agent is hereby granted a license
or other right to use, without charge, each Credit Party’s labels, patents,
copyrights, name, trade secrets, trade names, trademarks and advertising matter,
or any similar property, in completing production of, advertising or selling any
Collateral, and each such Credit Party’s rights under all licenses and all
franchise agreements shall inure to the Administrative Agent’s benefit for such
purpose; provided that the Administrative Agent shall not exercise such license
or rights unless an Event of Default has occurred and is continuing.  The
Administrative Agent will return any excess proceeds to the applicable Credit
Party and the Credit Parties shall remain liable for any deficiency.  The
proceeds of any sale shall be applied as required pursuant to Section 10.02(c)
hereof.

(c)Notwithstanding anything herein to the contrary, (i) neither the
Administrative Agent nor any Lender shall take any action under this
Section 13.07 (or similar provisions of any Loan Document) except after
compliance with any applicable requirements set forth in the DIP Order and (ii)
following the occurrence and during the continuance of an Event of Default, all
amounts received by the Administrative Agent on account of the Indebtedness,
from the Credit Parties and/or all amounts with respect to the proceeds of any
Collateral shall be promptly disbursed by the Administrative Agent as required
pursuant to Section 10.02(c) hereof.

Article XIV
GUARANTY

 



 

116

 

--------------------------------------------------------------------------------

 

 

Section 14.01Guaranty; Limitation of Liability

.

(a)Each Guarantor, jointly and severally, hereby absolutely, unconditionally and
irrevocably guarantees (this “Guaranty”) the performance and punctual payment
when due, whether at scheduled maturity or on any date of a required prepayment
or by acceleration, demand or otherwise, of all Indebtedness of each other
Credit Party now or hereafter existing under or in respect of the Loan
Documents, whether direct or indirect, absolute or contingent, and whether for
principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Indebtedness being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable out-of-pocket expenses
(including reasonable out-of-pocket fees and expenses of counsel to the extent
reimbursable pursuant to Section 12.03 but excluding allocated costs of in-house
counsel) incurred by the Administrative Agent in enforcing any rights under this
Guaranty or any other Loan Document.

(b)Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender under this Guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor so as to maximize
the aggregate amount paid to the Administrative Agent and the Lenders under or
in respect of the Loan Documents.

Section 14.02Guaranty Absolute

. Each Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Loan Documents, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or any
Lender with respect thereto.  The Indebtedness of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Indebtedness of any other Credit Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Credit Party or whether the
Borrower or any other Credit Party is joined in any such action or actions.  The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a)any lack of validity or enforceability of any provision under this Agreement,
any Loan Document or any agreement or instrument relating thereto;

(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Indebtedness of any
other Credit Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Credit Party or otherwise;

 



 

117

 

--------------------------------------------------------------------------------

 

 

(c)any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d)any manner of application of Collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guaranteed Obligations or any other
Indebtedness of any Credit Party under the Loan Documents or any other assets of
any Credit Party;

(e)any change, restructuring or termination of the corporate structure or
existence of any Credit Party;

(f)any failure of the Administrative Agent or any Lender to disclose to any
Credit Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Credit
Party now or hereafter known to the Administrative Agent or such Lender, as the
case may be (each Guarantor waiving any duty on the part of the Administrative
Agent and the Lenders to disclose such information);

(g)the failure of any other Person to execute or deliver this Guaranty or the
release or reduction of liability of any Guarantor or surety with respect to the
Guaranteed Obligations; or

(h)any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Administrative Agent or
any Lender that might otherwise constitute a defense available to, or a
discharge of, any Credit Party or any other guarantor or surety, in its capacity
as a guarantor or surety (other than payment or performance).

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person, for whatever reason, all as though such payment had not been made.

Section 14.03Waivers and Acknowledgments

.

(a)Each Guarantor hereby unconditionally and irrevocably waives (to the extent
permitted by applicable law) any right to revoke this Guaranty and acknowledges
that this Guaranty is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

(b)Each Guarantor hereby unconditionally and irrevocably waives (to the extent
permitted by applicable law) (i) any defense arising by reason of any claim or
defense based upon an election of remedies by the Administrative Agent or any
Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Credit Parties, any other guarantor or any
other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Indebtedness of such
Guarantor hereunder.

 



 

118

 

--------------------------------------------------------------------------------

 

 

(c)Each Guarantor acknowledges that the Administrative Agent may, to the extent
permitted by applicable law and the DIP Order, without notice to or demand upon
such Guarantor and without affecting the liability of such Guarantor under this
Guaranty, foreclose under any Loan Document by non-judicial sale, and each
Guarantor hereby waives (to the extent permitted by applicable law) any defense
to the recovery by the Administrative Agent and the Lenders against such
Guarantor of any deficiency after such non-judicial sale and any defense or
benefits that may be afforded by applicable law.

(d)Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender to disclose to such Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Credit
Party or any of its Subsidiaries now or hereafter known by the Administrative
Agent or such Lender, as the case may be.

(e)Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 14.02 and this Section 14.03
are knowingly made in contemplation of such benefits.

Section 14.04Subrogation

.  Each Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against the Borrower or any
other Credit Party that arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under or in respect of this Guaranty
or any other Loan Document, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Administrative Agent or any Lender against the Borrower
or any other Credit Party, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including the right to take or
receive from the Borrower or any other Credit Party, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than inchoate indemnity obligations and similar
obligations that survive the termination of this Agreement) and all other
amounts payable under this Guaranty shall have been Paid in Full.  If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the later of (a) the Payment in Full and (b) the
Termination Date, such amount shall be received and held in trust for the
benefit of the Administrative Agent and the Lenders, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.  If (i) any Guarantor
shall make payment to the Administrative Agent of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations shall have been
Paid in Full and (iii) the Termination Date shall have occurred, the
Administrative Agent and the Lenders will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by

 



 

119

 

--------------------------------------------------------------------------------

 

 

subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

Section 14.05Continuing Guaranty; Assignments

.  This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until Payment in Full, (b) be binding upon each Guarantor, its successors
and assigns and (c) inure to the benefit of and be enforceable by the
Administrative Agent and the Lenders and their respective successors,
transferees and assigns.  Without limiting the generality of clause (c) of the
immediately preceding sentence, any assignee that has been assigned or
transferred all or any portion of a Lender’s advances, Commitments or rights and
obligations under this Agreement in accordance with Section 12.04, shall
thereupon become vested with all the benefits granted to such transferring
Lender under this Guaranty.  No Guarantor shall have the right to assign its
rights hereunder or any interest herein or delegate any of its duties,
liabilities or obligations hereunder or under any other Loan Document without
the prior written consent of the Majority Lenders, except as otherwise permitted
hereby.

Section 14.06Release

.

(a)A Credit Party shall automatically be released from its obligations hereunder
and the security interest in the Collateral of such Credit Party shall be
automatically released as it relates to the Indebtedness, upon the consummation
of any transaction permitted under this Agreement as a result of which such
Credit Party ceases to be a Credit Party.

(b)The security interest granted hereby in any Collateral shall automatically
and without further action be released upon (i) any disposition of such
Collateral in a transaction not prohibited by this Agreement, (ii) Payment in
Full, and (iii) the effectiveness of any written consent to the release of the
security interest granted hereby in such Collateral pursuant to Section 13.01 of
this Agreement.  Any such release in connection with any sale, transfer or other
disposition of such Collateral shall result in such Collateral being sold,
transferred or disposed of, as applicable, free and clear of the Lien and
security interest created hereby.

(c)In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 14.06, so long as the Borrower shall have provided the
Administrative Agent and Lenders such certifications or documents as the
Administrative Agent or the Majority Lenders shall reasonably request, the
Administrative Agent shall execute and deliver to any Credit Party, at such
Credit Party’s expense, all documents that such Credit Party shall reasonably
request to evidence such termination or release.

[SIGNATURES BEGIN NEXT PAGE]

 

 



 

120

 

--------------------------------------------------------------------------------

 

 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

BORROWER:

APPROACH RESOURCES INC., a Delaware corporation

By:  /s/ Sergei Krylov

Name:  Sergei Krylov

Title:    President and Chief Executive Officer

 

 




 



 

121

 

--------------------------------------------------------------------------------

 

GUARANTORS:

APPROACH OPERATING, LLC,

a Delaware limited liability company

By:/s/ Sergei Krylov

Name:Sergei Krylov

Title:  President and Chief Executive Officer

 

APPROACH RESOURCES I, LP,

a Texas limited partnership

By:/s/ Sergei Krylov

Name:Sergei Krylov

Title:   President and Chief Executive Officer

 

APPROACH OIL & GAS INC.,

a Delaware corporation

By:/s/ Sergei Krylov

Name:Sergei Krylov

Title:   President and Chief Executive Officer

 

APPROACH DELAWARE, LLC,

a Delaware limited liability company

By:/s/ Sergei Krylov

Name:Sergei Krylov

Title:   President and Chief Executive Officer

 

APPROACH SERVICES, LLC,

a Delaware limited liability company

By:/s/ Sergei Krylov

Name:Sergei Krylov

Title:   President and Chief Executive Officer

 

APPROACH MIDSTREAM HOLDINGS LLC,

a Delaware limited liability company

By:/s/ Sergei Krylov

Name:Sergei Krylov

Title:   President and Chief Executive Officer




[Signature Page to Senior Secured Super Priority Debtor-in-Possession Credit
Agreement – Approach Resources Inc.]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENTJPMORGAN CHASE BANK, N.A. as

AND LENDER:Administrative Agent, a Lender and Issuing Bank

 

 

By:  /s/ David Morris

Name:  David Morris

Title: Authorized Officer

 




[Signature Page to Senior Secured Super Priority Debtor-in-Possession Credit
Agreement – Approach Resources Inc.]

--------------------------------------------------------------------------------

 

LENDERS:

KeyBank national association, as a Lender

By:  /s/ Dale Conder

Name:  Dale Conder

Title: SVP




[Signature Page to Senior Secured Super Priority Debtor-in-Possession Credit
Agreement – Approach Resources Inc.]

--------------------------------------------------------------------------------

 

Royal bank of canada, as a Lender

By:  /s/ Leslie P. Vowell

Name:  Leslie P. Vowell

Title: Authorized Signatory




[Signature Page to Senior Secured Super Priority Debtor-in-Possession Credit
Agreement – Approach Resources Inc.]

--------------------------------------------------------------------------------

 

frost bank, as a Lender

By:  /s/ Teresa Woods

Name:  Teresa Woods

Title: Senior Vice President




[Signature Page to Senior Secured Super Priority Debtor-in-Possession Credit
Agreement – Approach Resources Inc.]

--------------------------------------------------------------------------------

 


WElls fargo bank, n.a., as a Lender

By:  /s/ Michael J. Thomas

Name:  Michael J. Thomas

Title: Senior Vice President




[Signature Page to Senior Secured Super Priority Debtor-in-Possession Credit
Agreement – Approach Resources Inc.]

--------------------------------------------------------------------------------

 


capital one, national association, as a Lender

By:  /s/ Michael P. Robinson

Name:  Michael P. Robinson

Title: Vice President




[Signature Page to Senior Secured Super Priority Debtor-in-Possession Credit
Agreement – Approach Resources Inc.]

--------------------------------------------------------------------------------

 


comerica bank, as a Lender

By:  /s/ Cynthia B. Jones

Name:  Cynthia B. Jones

Title: Vice President




[Signature Page to Senior Secured Super Priority Debtor-in-Possession Credit
Agreement – Approach Resources Inc.]

--------------------------------------------------------------------------------

 


HANCOCK whitney bank, as a Lender

By:  /s/ Eric K. Sander

Name:  Eric K. Sander

Title: Vice President

 

 

 

 

 

 

 

[Signature Page to Senior Secured Super Priority Debtor-in-Possession Credit
Agreement – Approach Resources Inc.]

--------------------------------------------------------------------------------

 

ANNEX I
LIST OF COMMITMENTS

 

Name of Lender

Applicable Percentage

Commitment

JPMorgan Chase Bank, N.A.

22.22222222%

$3,666,666.67

KeyBank National Association

16.66666666%

$2,750,000.00

Royal Bank of Canada

16.66666666%

$2,750,000.00

Frost Bank

 

10.55555556%

$1,741,666.67

Wells Fargo Bank, N.A.

10.55555556%

$1,741,666.67

Capital One, National Association

7.77777778%

$1,283,333.33

Comerica Bank

7.77777778%

$1,283,333.33

Whitney Bank

7.77777778%

$1,283,333.33

TOTAL

100.00%

$16,500,000.00

 

 

[Signature Page to Senior Secured Super Priority Debtor-in-Possession Credit
Agreement – Approach Resources Inc.]

--------------------------------------------------------------------------------

 

ANNEX II

EXISTING LETTERS OF CREDIT

 

 

Letter of Credit Number

Amount

Original Issue Date

Expiration Date1

S-289175

$25,000.00

14-Dec-12

1-May-20

 

 

1 

Outstanding Letters of Credit are automatically renewed for one year unless
notice from the issuer of the Letter of Credit that such issuer has elected to
not renew is provided to the beneficiary at least 90 days prior to the
expiration date.

Annex

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF NOTE

$[          ][          ], 20[     ]

FOR VALUE RECEIVED, Approach Resources Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to [          ] (the “Lender”), at the
principal office of JPMorgan Chase Bank, N.A. (the “Administrative Agent”), at
[          ], the principal sum of [          ] Dollars ($[          ]) (or such
lesser amount as shall equal the aggregate unpaid principal amount of the Loans
made (or deemed made) by the Lender to the Borrower under the Credit Agreement,
as hereinafter defined), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books.  Failure to
make any such recordation shall not affect any Lender’s or the Borrower’s rights
or obligations in respect of such Loans or affect the validity of such transfer
by any Lender of this Note pursuant to Section 12.04 of the Credit Agreement.

This Note is one of the Notes referred to in the Senior Secured Super Priority
Debtor-in-Possession Credit Agreement dated as of December 18, 2019 among the
Borrower, the Guarantors party thereto, the Administrative Agent, and the
lenders signatory thereto (including the Lender), and evidences Loans made [(or
deemed made)] by the Lender thereunder (such Senior Secured Super Priority
Debtor-in-Possession Credit Agreement, as the same may be amended, supplemented
or restated from time to time, the “Credit Agreement”).  Capitalized terms used
in this Note have the respective meanings assigned to them in the Credit
Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.  The Credit
Agreement contains requirements for the transfer of this Note and the
registration of such transfer.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

APPROACH RESOURCES INC., a Delaware corporation

By:  

Name:

 

Title:  



 

 

Annex

--------------------------------------------------------------------------------

I

EXHIBIT B
FORM OF BORROWING REQUEST

[                   ], 20[   ]

Approach Resources Inc., a Delaware corporation (the “Borrower”), pursuant to
Section 2.03 of the Senior Secured Super Priority Debtor-in-Possession Credit
Agreement dated as of December 18, 2019 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”) among the Borrower, the Guarantors party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and the lenders (the “Lenders”) which are or
become parties thereto (unless otherwise defined herein, each capitalized term
used herein is defined in the Credit Agreement), hereby requests a Borrowing as
follows:

(i)

Aggregate amount of the requested Borrowing is $[                   ];

(ii)

Date of such Borrowing is [                   ], 20[   ];

(iii)

Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv)

In the case of a Eurodollar Borrowing, the initial Interest Period applicable
thereto is one (1) month;

(v)

Total Revolving Credit Exposures on the date hereof before giving effect to the
requested Borrowing (i.e., outstanding principal amount of Loans and total LC
Exposure) are $[                   ]; and

 

(vi)

Pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing) are $[                   ]; and

 

(vii)

Location and number of the Borrower’s account to which funds are to be
disbursed, which comply with the requirements of Section 2.05 of the Credit
Agreement, are as follows:

 

[

]

[

]

[

]

[

]

[

]




Exhibit A -1

--------------------------------------------------------------------------------

I

The undersigned certifies on behalf of the Borrower (and not individually) that
he/she is the [                ] of the Borrower, and that in such capacity as
[                ] of the Borrower, he/she is authorized to execute this
certificate on behalf of the Borrower.  The undersigned further certifies,
represents and warrants on behalf of the Borrower (and not individually) that,
with respect to the requested Borrowing, (i) the terms and conditions contained
in Section 6.02 of the Credit Agreement are satisfied and (ii) the proposed use
of the proceeds thereof is for Budgeted Expenses in compliance with the DIP
Budget.

 

APPROACH RESOURCES INC., a Delaware corporation

By:  

Name:  

 

Title:  



 

Exhibit B -1

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF INTEREST ELECTION REQUEST

[                ], 20[   ]

Approach Resources Inc., a Delaware corporation (the “Borrower”), pursuant to
Section 2.04 of the Senior Secured Super Priority Debtor-in-Possession Credit
Agreement dated as of December 18, 2019 (together with all amendments,
restatements, supplements or other modifications thereto, the “Credit
Agreement”) among the Borrower, the Guarantors party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the lenders (the “Lenders”) which are
or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby makes an Interest
Election Request as follows:

(i)

The Borrowing to which this Interest Election Request applies, and if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information specified pursuant to (iii) and (iv) below shall be specified for
each resulting Borrowing) is [                ];

(ii)

The effective date of the election made pursuant to this Interest Election
Request is [                ], 20[   ];[and]

(iii)

The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing][;
and]

[(iv)

[If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
one (1) month].

The undersigned certifies on behalf of the Borrower (and not individually) that
he/she is the [                ] of the Borrower, and that as such he/she is
authorized to execute this certificate on behalf of the Borrower.  The
undersigned further certifies, represents and warrants on behalf of the Borrower
(and not individually) that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

APPROACH RESOURCES INC., a Delaware corporation

By:  

Name:  

 

Title:  



 

 

Exhibit B -2

--------------------------------------------------------------------------------

I

EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [          ] of Approach
Resources Inc., a Delaware corporation (the “Borrower”), and that as such he/she
is authorized to execute this certificate on behalf of the Borrower.  With
reference to the Senior Secured Super Priority Debtor-in-Possession Credit
Agreement dated as of December 18, 2019 (together with all amendments,
restatements, supplements or other modifications thereto being the “Agreement”)
among the Borrower, the Guarantors party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the lenders (the “Lenders”) which are or become a
party thereto, the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):

(a)

There exists no Default or Event of Default on the date hereof [or specify
Default and describe].

(b)

[The financial statements of the Borrower delivered herewith present fairly in
all material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes].2

(c)

No change in GAAP or in the application thereof that is applicable to the
Borrower has occurred since ____________3 that affects the financial statements
accompanying this certificate [except ________________________].

EXECUTED AND DELIVERED this [          ] day of [          ].

APPROACH RESOURCES INC., a Delaware corporation

By:  

Name:

Title:  

 

 

2 

Include certification when delivering quarterly financing statements.

3 

Insert the ending date of the most recently ended fiscal year for which annual
financial statements have been delivered.

Exhibit C - PAGE

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.Assignor:______________________________

 

2.

Assignee:______________________________

[and is an Affiliate/Approved Fund of [identify Lender]4]

 

3.

Borrower:Approach Resources Inc., a Delaware corporation

 

4.

Administrative Agent:  JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

5.

Credit Agreement:Senior Secured Super Priority Debtor-in-Possession Credit
Agreement dated as of December 18, 2019 among Approach

 

4 

Select as applicable.

Exhibit D - 1



--------------------------------------------------------------------------------

 

Resources Inc., a Delaware corporation, the Guarantors party thereto, the
Lenders parties thereto and JPMorgan Chase Bank, N.A., as Administrative Agent




Exhibit E - 1

--------------------------------------------------------------------------------

 

 

6.

Assigned Interest:

 

Commitment Assigned

Percentage Assigned of Aggregate Commitments

 

%

 

%

 

%

 

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

By:______________________________

   Title:

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

By:______________________________

   Title:

 

 




Exhibit E - 2

--------------------------------------------------------------------------------

 

 

[Consented to and]5 Accepted:

 

JPMORGAN CHASE BANK, N.A., as

  Administrative Agent

 

 

By_________________________________

  Title:

 

 

[Consented to:]6

 

[NAME OF RELEVANT PARTY]

 

 

By________________________________

  Title:

 

 

5 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6 

To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

Exhibit E - 3

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

[__________________]7



 

 

 



STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.  

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

7 

Describe Credit Agreement at option of Administrative Agent.

Exhibit E - 4

--------------------------------------------------------------------------------

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission (e.g. .pdf) shall be effective as
delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

Exhibit E - 5

--------------------------------------------------------------------------------

 

 

EXHIBIT F
DIP BUDGET

 

[see attached]

 

Exhibit E - 6

--------------------------------------------------------------------------------

 

EXHIBIT G-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders; not partnerships)

 

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Secured Super Priority
Debtor-in-Possession Credit Agreement dated as of December 18, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Approach Resources Inc., a Delaware corporation, as Borrower, the
Guarantors party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the financial institutions from time to time party thereto as Lenders.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

Name:

Title:

Date: ________ __, 20[  ]

 

 

 

Exhibit F-1

--------------------------------------------------------------------------------

 

 

Exhibit G-2
Form of U.S. Tax Compliance Certificate (Foreign Participants; not partnerships)

 

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Secured Super Priority
Debtor-in-Possession Credit Agreement dated as of December 18, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Approach Resources Inc., a Delaware corporation, as Borrower, the
Guarantors party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the financial institutions from time to time party thereto as Lenders.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date: ________ __, 20[  ]

 

 

 

Exhibit F-1

--------------------------------------------------------------------------------

 

 

Exhibit G-3
Form of U.S. Tax Compliance Certificate (Foreign Participants; partnerships)

 

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Secured Super Priority
Debtor-in-Possession Credit Agreement dated as of December 18, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Approach Resources Inc., a Delaware corporation, as Borrower, the
Guarantors party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the financial institutions from time to time party thereto as Lenders.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

Name:

Title:

Date: ________ __, 20[  ]

 

 

Exhibit G-2

 

--------------------------------------------------------------------------------

 

 

Exhibit G-4
Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

 

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Senior Secured Super Priority
Debtor-in-Possession Credit Agreement dated as of December 18, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Approach Resources Inc., a Delaware corporation, the Guarantors party
thereto, as Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the financial institutions from time to time party thereto as Lenders.

 

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such
payments.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

[NAME OF LENDER]

By:

Name:

Title:

Date: ________ __, 20[  ]

 

Exhibit G-3

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.05

LITIGATION

 

None.

 

Exhibit G-4

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.06

ENVIRONMENTAL MATTERS

 

None.

 

 

 

Schedule - 1

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.14
SUBSIDIARIES

 

Subsidiaries

Jurisdiction of Organization

Organizational Identification Number

Approach Midstream Holdings LLC

Delaware

5178557

Approach Oil & Gas Inc.

Delaware

3884265

Approach Operating, LLC

Delaware

3726605

Approach Resources I, LP

Texas

0800269474

Approach Delaware, LLC

Delaware

3726606

Approach Services, LLC

Delaware

4666872

 

Schedule - 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.18

SWAP AGREEMENTS

The following table provides our outstanding commodity derivative positions at
October 31, 2019.

Commodity and Period

 

Contract

Type

 

Volume Transacted

 

Contract Price

Crude Oil

 

 

 

 

 

 

November 2019 – December 20191

 

Collar

 

250 Bbls/day

 

$65.00/Bbl - $71.00/Bbl

November 2019 – December 20192

 

Collar

 

250 Bbls/day

 

$65.00/Bbl - $71.00/Bbl

 

 

 

 

 

 

 

NGLs (C5 - Pentane)

 

 

 

 

 

 

November 2019 – December 20191

 

Swap

 

100 Bbls/day

 

$65.31/Bbl

November 2019 – December 20192

 

Swap

 

100 Bbls/day

 

$65.10/Bbl

 

Counterparties:

 

 

 

 

 

 

1 JPMorgan Chase Bank, National Association

2 Capital One, National Association

 

The following table summarizes the fair value of our open commodity derivatives
as of October 31, 2019 (in thousands).

 

 

 

Balance Sheet Location

 

Fair Value

 

 

 

 

 

 

October 31,

 

 

 

 

 

 

2019

 

 

Derivatives not designated as hedging instruments

 

 

 

 

 

Commodity derivatives

 

Derivative assets

 

$

556

 

 

 

 

Schedule - 1

 

--------------------------------------------------------------------------------

 

SCHEDULE 9.05
INVESTMENTS

 

1.

Cash deposit of $250,000 to Texas Railroad Commission.

Schedule 7.18 - 1

 